EXHIBIT 10.2
EXECUTION COPY
August 21, 2009
Hawkeye Energy Holdings, LLC
224 S. Bell Ave.
Ames, IA 50010
Attention: Timothy B. Callahan

  Re:    Acquisition of Advanced BioEnergy, LLC Units

Ladies and Gentlemen:
          Reference is hereby made to that certain Advanced BioEnergy, LLC
(“Advanced BioEnergy”) Subscription Agreement (the “Subscription Agreement”),
dated as of the date hereof, pursuant to which Hawkeye Energy Holdings, LLC
(“Hawkeye”) will purchase and be entitled to receive limited liability company
membership units of Advanced BioEnergy (“Units”). Certain capitalized terms used
in this letter agreement are defined in Section 8 below and capitalized terms
used but not otherwise defined herein are used herein as defined in the
Subscription Agreement.
          This letter agreement is being delivered to Hawkeye as an inducement
to Hawkeye for it to enter into the Subscription Agreement, and Advanced
BioEnergy acknowledges and agrees that Hawkeye would not be willing to enter
into the Subscription Agreement in the absence of this letter agreement. For
good and sufficient consideration, the sufficiency of which is hereby
acknowledged, Advanced BioEnergy and Hawkeye agree as follows:

1.   Closing of Acquisition Pursuant to Subscription Agreement

  a.   Hawkeye’s obligation to fund the investment amount set forth in the
Subscription Agreement shall be conditioned upon and subject to the following
closing conditions:

  i.   Subject to and effective immediately following the issuance of Units to
Hawkeye pursuant to the Subscription Agreement, Joshua Nelson and Bruce
Rastetter shall have been appointed as Directors (the Directors appointed
pursuant to this Section 1(a)(i) or elected pursuant to the Voting Agreement
referred to in Section 1(a)(ii), the “Hawkeye Directors”);     ii.   Advanced
BioEnergy and each of the Advanced BioEnergy unitholders listed on Exhibit A-1
attached hereto shall have entered into a Voting Agreement in the form attached
hereto as Exhibit A-2;

 



--------------------------------------------------------------------------------



 



  iii.   Advanced BioEnergy shall have entered into a Registration Rights
Agreement in the form attached hereto at Exhibit B;     iv.   Advanced BioEnergy
and Hawkeye Gold, LLC shall have entered into an Exclusive Ethanol Marketing
Agreement (the “Ethanol Agreement”)in the form attached hereto at Exhibit C; and
    v.   Advanced BioEnergy entering into and becoming party to the Ethanol
Agreement and shall have been approved in accordance with the Master Loan
Agreement between Farm Credit Services of America, FLCA and ABE Fairmont, LLC
dated as of November 20, 2006, as amended and supplemented, and all related
documents.

  b.   Subject to the satisfaction of the conditions set forth in Section 1(a),
the date Hawkeye funds the investment amount set forth in the Subscription
Agreement is referred to herein as the “Closing Date.” Notwithstanding anything
to the contrary in the Subscription Agreement, Advanced BioEnergy shall not have
any right to reject or otherwise rescind the issuance of the Units pursuant to
the Subscription Agreement without the consent of Hawkeye, and Advanced
BioEnergy hereby waives any right it would otherwise have to reject or otherwise
rescind such issuance. The Units purchased pursuant to the Subscription
Agreement shall be issued as of and on the Closing Date.

2.   Pro-Rata Participation Right.

  a.   Prior to any future issuance of Additional Units other than pursuant to a
registered public offering, Advanced BioEnergy shall give Hawkeye written notice
(an “Issuance Notice”) of such proposed issuance at least 10 days prior to the
proposed issuance date. The Issuance Notice shall specify the number of
Additional Units and the price at which such Additional Units are proposed to be
issued and the other material terms and conditions of the issuance, including,
without limitation, the proposed closing date. Hawkeye shall have the option,
but not the obligation, to purchase, at the price and on the other terms and
conditions specified in the Issuance Notice, its pro rata amount of such
Additional Units equal to (x) the number of Additional Units proposed to be
issued by Advanced BioEnergy, multiplied by (y) a fraction, the numerator of
which is the number of Units owned by Hawkeye and its Affiliates as of the date
of such Issuance Notice and the denominator of which is the total number of
Units outstanding as of the date of such Issuance Notice (assuming the full
conversion of all Convertible Securities).     b.   Hawkeye may exercise its
rights under this Section 2, in whole or in any part, by delivering written
notice of its election to purchase such Additional Units to Advanced BioEnergy
within 10 days after receipt of the Issuance Notice. A delivery of such notice
(which notice shall specify the number of Additional Units requested to be
purchased by Hawkeye) shall constitute a binding

2



--------------------------------------------------------------------------------



 



      agreement of Hawkeye to purchase, at the price and on the terms and
conditions specified in the Issuance Notice, the number of Additional Units
specified in Hawkeye’s notice; provided, however, that if not all of the
Additional Units specified in the Issuance Notice are actually issued by
Advanced BioEnergy in such offering, Hawkeye shall be released from its
obligation to purchase Additional Units, and may cause Advanced BioEnergy to
repurchase the subject Additional Units if and to the extent the issuance of
Additional Units to Hawkeye has already been effected, on a pro-rata basis. If,
at the termination of such 10 day-period, Hawkeye has not exercised its right to
purchase any of its pro rata share of the Additional Units, Hawkeye shall be
deemed to have waived all of its rights under this Section 2 with respect to,
and only with respect to, the purchase of such Additional Units specified in the
Issuance Notice.     c.   Advanced BioEnergy shall have 60 days after the date
of the Issuance Notice to consummate the proposed issuance of any or all of such
Additional Units that Hawkeye has elected not to purchase at the price and upon
terms and conditions that are not materially less favorable to Advanced
BioEnergy than those specified in the Issuance Notice.     d.   Notwithstanding
the foregoing, Advanced BioEnergy may issue Additional Units pursuant to the
Memorandum prior to giving an Issuance Notice to Hawkeye, and Advanced BioEnergy
shall instead give Hawkeye an Issuance Notice promptly following the earlier of
(x) the issuance of all Additional Units offered for issuance pursuant to the
Memorandum (other than the Additional Units that are required to be offered to
Hawkeye pursuant to this Section 2, which shall not be issued other than in
compliance with this Section 2) and (y) October 1, 2009. When determining
Hawkeye’s pro rata amount of the Additional Units issued pursuant to the
Memorandum, the pro rata amount shall be equal to (x) 2,666,666 Units (which
amount is the total 4,666,666 Units offered for issuance pursuant to the
Memorandum less the 2,000,000 Units issued pursuant to Subscription Agreement),
multiplied by (y) a fraction, the numerator of which is the number of Units
owned by Hawkeye and its Affiliates as of the date of such Issuance Notice and
the denominator of which is the total number of Units outstanding as of the date
of such Issuance Notice (not including the Units issued pursuant to the
Memorandum to parties other than Hawkeye, but assuming the full conversion of
all Convertible Securities).

3.   Issuance of Additional Units to Hawkeye Upon Issuance of Additional Units.
In the event Advanced BioEnergy shall at any time between the date hereof and
the fourteen-month anniversary of the date hereof issue Additional Units for a
consideration per Unit less than $1.50 per Unit (or in the case of Additional
Units that are Convertible Securities, (x) issue Convertible Securities with an
exercise, conversion or similar price of less than $1.50 per Unit or (y) amend
or adjust Convertible Securities so that the exercise, conversion of similar
price is less than

3



--------------------------------------------------------------------------------



 



    $1.50 per Unit), in each case, giving effect to any Unit splits or dividends
or similar events. Advanced BioEnergy shall issue to Hawkeye an additional
number of Units for no consideration such that after receipt of such additional
Units, Hawkeye shall have received an aggregate number of Units equal to the
quotient determined by dividing the Total Hawkeye Purchase Price by the lowest
price at which Additional Units have been issued (or in the case of Convertible
Securities, may be issued). For example, if the Total Hawkeye Purchase Price is
$3,000,000 and Additional Units are issued for a consideration of $1.25 per
Unit, Hawkeye would receive 400,000 Units pursuant to this Section 3 such that
Hawkeye would have been issued an aggregate of 2,400,000 Units.   4.  
Reimbursement of Expenses of Hawkeye Directors. Advanced BioEnergy shall
reimburse each of the Hawkeye Directors for their reasonable out-of-pocket
expenses incurred by them for the purpose of attending meetings of Directors or
otherwise providing services to Advanced BioEnergy. Advanced BioEnergy
represents and warrants that the Directors have passed a resolution providing
for such reimbursement of the expenses of the Hawkeye Directors.   5.   Use of
Proceeds. Unless otherwise approved in writing by Hawkeye, all of the proceeds
from the offering of Units pursuant to the Memorandum, net of a maximum of
$285,000 of offering expenses, shall be used to pay debt owed to PJC Capital,
LLC in accordance with the terms of the Forbearance Agreement between Advanced
BioEnergy and PJC Capital, LLC, dated as of June 1, 2009.   6.   Advanced
BioEnergy Representations and Warranties

          Advanced BioEnergy hereby agrees, represents and warrants, except as
set forth on Schedule 1 attached hereto:

  a.   Authorization. Advanced BioEnergy has the requisite limited liability
company power to execute and deliver the Subscription Documents and to perform
its obligations under the Subscription Documents. For purposes hereof, the
“Subscription Documents” are this letter, the Subscription Agreement, the Voting
Agreement, and the Registration Rights Agreement. The execution and delivery by
Advanced BioEnergy of the Subscription Documents and the performance by it of
its obligations under the Subscription Documents have been duly authorized by
all necessary limited liability company action on the part of Advanced
BioEnergy. The Subscription Documents have been duly executed and delivered by
duly authorized officers of Advanced BioEnergy, and, assuming the due execution
and delivery of the Subscription Documents by the other party or parties
thereto, constitute valid and binding obligations of Advanced BioEnergy
enforceable against Advanced BioEnergy in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
in general and

4



--------------------------------------------------------------------------------



 



      subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).     b.   No
Conflicts. The execution and delivery of each of the Subscription Documents does
not, and neither the performance by Advanced BioEnergy of its obligations under
the Subscription Documents, nor the consummation of the transactions
contemplated by the Subscription Documents, will, (i) conflict with the
certificate of formation or limited liability company agreement of Advanced
BioEnergy, (ii) conflict with, result in any violation of, constitute a default
under, or give rise to a right of termination, cancellation, or acceleration of,
or any obligation or to loss of a benefit under, any material contract of
Advanced BioEnergy, (iii) violate, constitute a default under, or cause the
forfeiture, impairment, non-renewal, revocation, or suspension of any permit of
Advanced BioEnergy, (iv) violate any citation, order, judgment, decree, writ, or
injunction, or require the consent or approval, of any governmental entity
applicable to Advanced BioEnergy, (v) to the knowledge of Advanced BioEnergy,
violate any law applicable to Advanced BioEnergy, or (vi) result in the creation
of any encumbrance upon any of the assets or properties of Advanced BioEnergy.  
  c.   SEC Reports and the Memorandum.

  i.   Advanced BioEnergy has previously made available to Hawkeye an accurate
and complete copy of the Memorandum and each (i) registration statement,
prospectus, report, schedule and definitive proxy statement filed by Advanced
BioEnergy with the SEC since January 1, 2007 pursuant to the Securities Act or
the Exchange Act (the “SEC Reports”), and prior to the date hereof and
(ii) communication mailed by Advanced BioEnergy to its unitholders since
January 1, 2007 and prior to the date hereof, and no such SEC Report or
communication, as of the date thereof, contained any untrue statement of a
material fact or omitted any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading, except that information as of a later
date (but before the date hereof) shall be deemed to modify information as of an
earlier date. The SEC Reports complied in all material respects with all
applicable requirements of the Securities Act and the Exchange Act as in effect
on the dates such SEC Reports were filed.     ii.   The consolidated financial
statements of Advanced BioEnergy included in the SEC Reports or the Memorandum
complied as to form in all material aspects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto and fairly present, in accordance with U.S. generally accepted
accounting principles consistently applied (“GAAP”), the consolidated financial

5



--------------------------------------------------------------------------------



 



      position of Advanced BioEnergy as of the dates thereof and its
consolidated results of operations and changes in financial position for the
periods then ended (subject, in the case of the unaudited interim financial
statements, to normal year-end adjustments that are not expected to be
material).

  d.   Absence of Undisclosed Liabilities, Indebtedness. Advanced BioEnergy and
its subsidiaries (other than, where applicable, the Restructured Subsidiaries)
have no Liabilities that are required to be reflected in, reserved against, or
otherwise described in a balance sheet (or the notes thereto) prepared in
accordance with GAAP except (i) those Liabilities provided for or reserved
against in the financial statements attached to the Memorandum or
(ii) Liabilities arising in the ordinary course of business consistent with past
practice since March 31, 2009, which are not individually or in the aggregate
material. Schedule 2 attached hereto sets forth a true and complete description
of all Indebtedness of the Company and its subsidiaries (other than the
Restructured Subsidiaries) as of the date hereof.     e.   HGF Liabilities.
Neither Advanced BioEnergy nor any of its subsidiaries other than the
Restructured Subsidiaries has or will have any liability or other responsibility
with respect to the Liabilities of the Restructured Subsidiaries or arising from
Advanced BioEnergy’s ownership or management of the Restructured Subsidiaries.  
  f.   Litigation . There is no claim or judicial or administrative action,
suit, proceeding, or investigation pending or, to the knowledge of Advanced
BioEnergy, threatened (i) that questions the validity of this letter agreement
or the Subscription Agreement, the performance by Advanced BioEnergy of the
obligations to be performed by it hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or (ii) relating to the
business of Advanced BioEnergy or any of its subsidiaries (as now conducted or
as proposed to be conducted) or materially affecting Advanced BioEnergy or any
of its subsidiaries or any of their respective assets or properties.     g.  
Exclusive Representations and Warranties. The representations and warranties set
forth in this letter and the other Subscription Documents are the sole and
exclusive representations and warranties made by Advanced BioEnergy with respect
to the subject matter hereof. Nothing in this letter or the other Subscription
Documents shall exclude or otherwise limit in any manner any available claims
Hawkeye or its Affiliates may have against Advanced BioEnergy, including without
limitation, pursuant to SEC Rule 10b-5.

The above Advanced BioEnergy representations and warranties shall survive the
issuance of units pursuant to the Subscription Agreement.

6



--------------------------------------------------------------------------------



 



7.   Hawkeye Representations and Warranties

  a.   Authorization. Hawkeye has the requisite limited liability company power
to execute and deliver the Subscription Documents and to perform its obligations
under the Subscription Documents. The execution and delivery by Hawkeye of the
Subscription Documents and the performance by it of its obligations under the
Subscription Documents have been duly authorized by all necessary limited
liability company action on the part of Hawkeye. The Subscription Documents have
been duly executed and delivered by duly authorized officers of Hawkeye, and,
assuming the due execution and delivery of the Subscription Documents by the
other party or parties thereto, constitute valid and binding obligations of
Hawkeye enforceable against Hawkeye in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).     b.   No
Conflicts. The execution and delivery of each of the Subscription Documents does
not, and neither the performance by Hawkeye of its obligations under the
Subscription Documents, nor the consummation of the transactions contemplated by
the Subscription Documents, will, (i) conflict with the certificate of formation
or limited liability company agreement of Hawkeye, (ii) conflict with, result in
any violation of, constitute a default under, or give rise to a right of
termination, cancellation, or acceleration of, or any obligation or to loss of a
benefit under, any material contract of Hawkeye, (iii) violate, constitute a
default under, or cause the forfeiture, impairment, non-renewal, revocation, or
suspension of any permit of Hawkeye, (iv) violate any citation, order, judgment,
decree, writ, or injunction, or require the consent or approval, of any
governmental entity applicable to Hawkeye, (v) to the knowledge of Hawkeye
violate any law applicable to Hawkeye, or (vi) result in the creation of any
encumbrance upon any of the assets or properties of Hawkeye.     c.   Litigation
. There is no claim or judicial or administrative action, suit, proceeding, or
investigation pending or, to the knowledge of Hawkeye, threatened that questions
the validity of this letter agreement or the Subscription Agreement, the
performance by Hawkeye of the obligations to be performed by it hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby.     d.   Ethanol Agreement. The fees, commissions and expense
reimbursements set forth in the Ethanol Agreement are no less favorable to
Advanced BioEnergy than the ethanol marketing agreements between Hawkeye Gold,
LLC and Hawkeye Growth, Hawkeye Renewable and Arthur. Taking into account the
prior discussions between the parties hereto, this representation is given as of

7



--------------------------------------------------------------------------------



 



      the date of this letter and does not make any representation with respect
to any subsequent amendments or other changes to the referenced documents.

The above Hawkeye representations and warranties shall survive the issuance of
units pursuant to the Subscription Agreement.

8.   Definitions. The following terms shall have the meanings set forth below:

  a.   “Additional Units” means all Units or Convertible Securities issued by
Advanced BioEnergy, other than the following:

  i.   Units issued as a dividend or distribution on Units;     ii.   Units or
Convertible Securities issued to employees or directors of, or consultants to,
Advanced BioEnergy or any of its subsidiaries pursuant to a compensation plan,
agreement or arrangement existing as of the date hereof and disclosed in the SEC
Reports or approved by the Directors;     iii.   Units issued upon the exercise
or exchange of Convertible Securities, in each case provided such issuance is
pursuant to the terms of such Convertible Security; or     iv.   Units or
Convertible Securities issued in connection with a bona fide business
acquisition of or by the Company, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise.

  b.   “Convertible Securities” means any evidences of indebtedness, units or
other securities directly or indirectly convertible into or exchangeable for
Units.     c.   “Directors” means the Directors of Advanced BioEnergy.     d.  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     e.  
“Indebtedness” means, for any Person at the time of any determination, without
duplication, all obligations, contingent or otherwise, of such Person that, in
accordance with GAAP, should be classified upon the balance sheet of such Person
as indebtedness, but in any event including: (i) all obligations for borrowed
money, (ii) all obligations arising from installment purchases of property or
representing the deferred purchase price of property or services in respect of
which such Person is liable, contingently or otherwise, as obligor or otherwise
(other than trade payables and other current liabilities incurred in the
ordinary course of business on terms customary in the trade), (iii) all
obligations evidenced by notes, bonds, debentures, acceptances, or instruments,
or arising out of letters of credit or bankers’ acceptances issued for such
Person’s account, (iv) all obligations, whether or not assumed, secured by any
encumbrance or payable out of the proceeds or production

8



--------------------------------------------------------------------------------



 



      from any property or assets now or hereafter owned or acquired by such
Person, (v) all obligations for which such Person is obligated pursuant to a
guaranty, (vi) the capitalized portion of lease obligations under capital
leases, (vii) all obligations for which such Person is obligated pursuant to any
interest rate protection agreements or other derivative agreements or
arrangements, and (viii) all obligations of such Person upon which interest
charges are customarily paid or accrued.

  f.   “Liabilities” means all Indebtedness, obligations, and other liabilities
(or contingencies that have not yet become liabilities) of a Person, whether
absolute, accrued, contingent (or based upon any contingency), known or unknown,
fixed or otherwise, or whether due or to become due.     g.   “Person” means any
individual, partnership, limited partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, or governmental entity.     h.   “Restructured Subsidiaries” mean
ABE Heartland, LLC (f/k/a/HGF Acquisition, LLC), Heartland Grain Fuels, L.P.,
known as HGF, and Dakota Fuels, Inc.     i.   “SEC” means the U.S. Securities
and Exchange Commission and any governmental body or agency succeeding to the
functions thereof.     j.   “Securities Act” means the Securities Act of 1933,
as amended.     k.   “Total Hawkeye Purchase Price” means that aggregate
purchase price paid for the Units purchased by Hawkeye pursuant to the
Subscription Agreement and Section 2 of this letter agreement.

9.   Miscellaneous

  a.   Amendments. This letter agreement may be amended, modified, or
supplemented only pursuant to a written instrument making specific reference to
this letter agreement and signed by each of the parties hereto.     b.  
Counterparts. This letter agreement may be executed in multiple counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.     c.  
Entire Agreement; Conflicts. This letter agreement (including the Exhibits and
Schedules attached hereto) and the other Subscription Documents constitute the
entire agreement of the parties hereto in respect of the subject matter of the
Subscription Documents, and supersede all prior agreements or understandings,
among the parties hereto in respect of the subject matter of the Subscription
Documents. In the event there is a conflict between this

9



--------------------------------------------------------------------------------



 



      letter agreement and the Subscription Agreement, the terms of this letter
agreement shall prevail and such conflict shall be resolved in accordance with
the terms of this letter agreement.     d.   Governing Law. This letter
agreement and any matters arising out of, or related to, this letter agreement
shall be enforced, governed, and construed in all respects in accordance with
the laws of the State of Delaware applicable to contracts executed and
performable solely in such state, without regard to such conflicts of laws
principals as may result in the application of the substantive laws of any other
state or jurisdiction.     e.   Jurisdiction. The parties hereto agree that any
action, suit, or proceeding seeking to enforce any provision of, or based on any
matter arising out of or relating to, this letter agreement or the transactions
contemplated hereby can only be brought in a court sitting in Delaware, and each
of the parties hereto hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such action, suit, or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such action, suit, or proceeding in any such court or that any such action,
suit, or proceeding that is brought in any such court has been brought in an
inconvenient forum. Each of the parties hereto irrevocably waives any right to
jury trial such party may otherwise have in connection with the transactions
contemplated by the Subscription Documents.     f.   Severability. If any
provision of this letter agreement or the application of such provision to any
person or circumstance shall be held (by a court of competent jurisdiction) to
be invalid, illegal, or unenforceable under the applicable law of any
jurisdiction, (i) the remainder of this letter agreement or the application of
such provision to other persons or circumstances or in other jurisdictions shall
not be affected thereby, and (ii) such invalid, illegal, or unenforceable
provision shall not affect the validity or enforceability of any other provision
of this letter agreement.     g.   Specific Performance. The parties hereto
acknowledge and agree that if a party refuses to perform under the Subscription
Agreement or this letter agreement, monetary damages alone will not be adequate
to compensate non-breaching party for its injuries. Each of the parties hereto
shall, therefore, in addition to any other remedy that may be available to it,
be entitled to obtain specific performance of the Subscription Agreement and
this letter agreement. If any action, suit, or proceeding is instituted by a
party to enforce this the Subscription Agreement or this letter agreement, the
other party hereby waives the defense that there is an adequate remedy at law.  
  h.   Termination. Unless otherwise agreed in writing by Advanced BioEnergy and
Hawkeye, in the event any of the closing conditions set forth in Section 1(a)

10



--------------------------------------------------------------------------------



 



      has not been satisfied on or prior to the date fifteen (15) days after the
date hereof, the Subscription Documents shall terminate in full.

[remainder of Page Intentionally Left Blank — Signature Page Follows]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this letter
agreement as of the date first above written.

            ADVANCED BIOENERGY, LLC
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Title:   President, Chief Executive Officer
and Chief Financial Officer     

Acknowledged and agreed as of
the date first above written:

          HAWKEYE ENERGY HOLDINGS, LLC
      By:   /s/ Timothy B. Callahan         Name:   Timothy B. Callahan       
Title:   Chief Financial Officer       

[Signature Page to Advanced BioEnergy, LLC Side Letter Regarding Units Purchased
by
Hawkeye Energy Holdings, LLC]





--------------------------------------------------------------------------------



 



Exhibit A-1
Advanced BioEnergy Unitholders Party to Voting Agreement
All directors of ABE
SDWG
ECM





--------------------------------------------------------------------------------



 



Exhibit A-2
Form of Voting Agreement

 



--------------------------------------------------------------------------------



 



Voting Agreement
     This Voting Agreement (this “Agreement”) is made and entered into as of
this [          ] day of August, 2009, by and among Advanced BioEnergy, LLC, a
Delaware limited liability company (the “Company”), Hawkeye Energy Holdings,
LLC, a Delaware limited liability company (“Hawkeye”), Ethanol Investment
Partners, LLC, a Delaware limited liability company (“Partners” and each of
Hawkeye and Partners, an “Investor”), South Dakota Wheat Growers Association, a
South Dakota cooperative (“SDWG”), and each of the undersigned directors (the
“Directors”) of the Company. The Company, Hawkeye, Partners, SDWG and Directors
are collectively referred to herein as the “Parties.” Hawkeye, Partners, SDWG
and Directors are collectively referred to herein as the “Members.”
Background
     A. On the date hereof, the Company and Hawkeye entered into that certain
Subscription Agreement (the “Subscription Agreement ”) and a related letter
agreement (the “Subscription Letter Agreement” and together with the
Subscription Agreement and the Registration Rights Agreement, the “Subscription
Documents”) providing for the issuance and sale of membership units of the
Company (“Units”) to Hawkeye (the 2,200,000 Units issued to Hawkeye on the date
hereof, the “Hawkeye Units”). Capitalized terms used herein but not otherwise
defined have the meaning given to them in the Subscription Documents.
     B. Prior to the date hereof, Partners, together with Tennessee Ethanol
Partners, LP, its Affiliate, acquired 3,250,000 Units (the “Partners Units”).
Partners currently has rights pursuant to that certain Voting Agreement (the
“Prior Partners Voting Agreement”) between the Company, Partners and certain of
the Directors and Officers, dated as of May 4, 2007, and the Parties desire to
amend and restate the Prior Partners Voting Agreement in its entirety pursuant
to this Agreement.
     C. In connection with the Subscription Documents, two representatives of
Hawkeye were appointed to the board of directors of the Company (the “Board”),
and prior to the date hereof one representative of Ethanol Capital Management,
LLC designated by Partners was elected to the Board.
     D. The Parties desire to cause, in accordance with the terms of this
Agreement, two representatives of Hawkeye (the “Hawkeye Board Members”), two
representatives of Ethanol Capital Management, LLC designated by Partners (the
“Partners Board Members”) and the Chief Executive Officer of the Company (the
“CEO Board Member”) to be nominated and elected as members of the Board.
Agreement
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:
1. VOTING AGREEMENT
     1.1 Board of Directors.

 



--------------------------------------------------------------------------------



 



     (a) At each meeting of the Company’s members at which the Board position
held by any of the Hawkeye Board Members, the Partners Board Members or the CEO
Board Member is up for election, each of the Parties will, as applicable:
     (i) nominate for election to the Board each of the Hawkeye Board Members,
each of the Partners Board Members and the CEO Board Member (each of such
respective nominees, a “Designee”);
     (ii) recommend to the members (or other security holders) of the Company at
any meeting of the members (or other security holders) at which directors are
elected the election of each of the Designees;
     (iii) vote (or act by written consent) all Units (or other voting equity
securities of the Company) they beneficially own, hold of record or otherwise
control at any time, in person or by proxy, to elect each of the Designees to
the Board;
     (iv) not take any action that would result in (and take any action
necessary to prevent) the removal of any of the Designees from the Board or the
increase in the size of the Board to more than nine members without the consent
of the Hawkeye. Partners and CEO Board Members; and
     (v) not grant a proxy with respect to any Units that is inconsistent with
his, her or its obligations under this Agreement.
     (b) With respect to the second Partners Board Member, who is not a member
of the Board as of the date of this Agreement, each of the Parties will have the
obligations set forth in Section 1.1(a) from and after the earlier of (i) such
time as a vacancy exists on the Board (after the appointment of both of the
Hawkeye Board Members) or (ii) the 2010 meeting of the members of the Company.
     1.2 Termination of Rights. In the event that any Investor ceases to own a
number of Units (or other voting equity securities of the Company) equal to at
least 10% of the then outstanding Units, such Investor shall no longer have the
right to appoint two Designees and shall instead have the right to appoint one
Designee. In the event that any Investor ceases to own a number of Units (or
other voting equity securities of the Company) equal to at least 5% of the then
outstanding Units, such Investor shall no longer have the right to appoint any
Designee.
     1.3 Proxy. So long as Hawkeye has a right to appoint one or more Designees,
each of the Members hereby grants to Hawkeye an irrevocable proxy coupled with
an interest to vote, including in any action by written consent, such Member’s
Units in accordance with such Member’s agreement to elect the Hawkeye Board
Member(s) to the Board in accordance with Section 1.1. So long as Partners has a
right to appoint one or more Designees, each of the Members hereby grants to
Partners an irrevocable proxy coupled with an interest to vote, including in any
action by written consent, such Member’s Units in accordance with such Member’s
agreement to elect the Partners Board Member(s) to the Board in accordance with
Section 1.1. Each of the Members hereby grants to each of the Investors an
irrevocable proxy

        ABE Voting Agreement   Page 2

2



--------------------------------------------------------------------------------



 



coupled with an interest to vote, including in any action by written consent,
such Member’s Units in accordance with such Member’s agreement to elect the CEO
Board Member in accordance with Section 1.1.
     1.4 Observation Rights. For so long as Hawkeye owns a number of Units (or
other voting equity securities of the Company) equal to at least 75% of the
Hawkeye Units, Hawkeye shall be entitled to appoint at any one time one
representative (the “Observer”) to the Board. The Observer shall (a) receive all
notices and information that the Company distributes to the Board in connection
with regularly scheduled meetings (but not special meetings) of the Board at the
same time and manner as given to the members of the Board and (b) have the right
to attend and observe in a non-voting capacity all regularly scheduled meetings
(but not special meetings) of the Board; provided, however, that the Company
reserves the right to exclude the Observer from access to any material or
meeting or portion thereof if the Company believes on the advice of counsel that
such exclusion is reasonably necessary to preserve the attorney-client
privilege; and, provided further, that the Observer shall agree to maintain the
confidentiality of all Company information and all proceedings of the Board to
the same extent as he would be required to do if he were a director of the
Company.
     1.5 Directors’ and Officers’ Insurance. The Company shall purchase and
maintain for such periods as the Board shall in good faith determine, at its
expense, insurance in an amount determined in good faith by the Board to be
appropriate, on behalf of any person who after the date hereof is a director of
the Company, against any expense, liability or loss asserted against such Person
and incurred by such Person in any such capacity, or arising out of such
Person’s status as such, subject to customary exclusions. The provisions of this
Section 1.5 shall survive any termination of this Agreement.
     1.6 Specific Enforcement. Each Party acknowledges and agrees that each of
the Investors will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the Parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Investors shall be entitled to an injunction to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which each of the Investors may be entitled at law or in equity. No breach by
any Party of, or other failure of any Party to perform, any of the respective
covenants or obligations of the Parties under this Agreement shall relieve any
other Party of its obligations under this Agreement.
     1.7 Aggregation of Units. All Units held by an Investor and its Affiliates
shall be aggregated together for purposes of determining the availability of any
rights under this Agreement. “Affiliate” means, with respect to any Person, any
other Person who, directly or indirectly, controls such first Person or is
controlled by said Person or is under common control with said Person, where
“control” means power and ability to direct, directly or indirectly, or share
equally in or cause the direction of, the management and/or policies of a
Person, whether through ownership of voting shares or other equivalent interests
of the controlled Person, by contract (including proxy) or otherwise.

        ABE Voting Agreement   Page 3

3



--------------------------------------------------------------------------------



 



     1.8 Transferees Bound. Each of the Members agrees that any Person to whom
any Member transfers any of such Member’s Units shall be bound by the provisions
of this Agreement as if such transferee were originally a party hereto,
provided, however that no transferee who receives a Member’s Units pursuant to a
registered public offering or to the public pursuant to Rule 144 promulgated
under the Securities Act of 1933, as amended, shall be bound by the provisions
of this Agreement. Any attempted transfer in violation of this Section 1.8 shall
be null and void.
     1.9 Conflicts of Interest. Nothing herein shall limit the ability of the
Board to limit the participation of any Board Member or Observer in
circumstances where the Board determines in good faith that the Board Member has
a conflict of interest with any matter relating to the Company; provided,
however, that the Company shall provide to the Board Member(s) or Observer whose
participation is limited (a) to the extent practicable, prior notice of such
limitation and (b) in as much detail as is practicable, a description of the
matters discussed in his, her or their absence.
2. MISCELLANEOUS
     2.1 Assignment. This Agreement shall not be assignable by any of the
Investors without the prior written consent of the Company.
     2.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the Limited Liability Company Act of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without regard to its principles of conflicts of laws.
     2.3 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     2.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     2.5 Notices. All notices required or permitted to be given hereunder shall
be in writing and may be delivered by hand, by facsimile, by nationally
recognized private courier, or by United States mail. Notices delivered by mail
shall be deemed given three (3) business days after being deposited in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested. Notices delivered by hand, by facsimile, or by nationally
recognized private courier shall be deemed given on the day of receipt (if such
day is a business day or, if such day is not a business day, the next succeeding
business day); provided, however, that a notice delivered by facsimile shall
only be effective if confirmation is received of receipt of the facsimile at the
number provided in this Section 2.5 or if such notice is also delivered by hand,
or deposited in the United States mail, postage prepaid, registered or certified
mail (return receipt requested), on or before two (2) business days following
transmission by facsimile. All notices shall be addressed as follows:

        ABE Voting Agreement   Page 4

4



--------------------------------------------------------------------------------



 



     
If to Hawkeye:
  with a copy to:
 
   
     Hawkeye Energy Holdings, LLC
       Thomas H. Lee Partners
     224 S. Bell Ave.
       100 Federal Street, 35th Floor
     Ames, Iowa 50010
       Boston, Massachusetts 02110
     Attention: Timothy B. Callahan
       Attention: Joshua M. Nelson
     Fax: (515) 233-5577
       Fax: (617) 227-3514
 
   
 
  and a copy to:
 
   
 
       Weil, Gotshal & Manges LLP
 
       100 Federal Street, 34th Floor
 
       Boston, Massachusetts 02110
 
       Attention: Steven M. Peck
 
       Fax: (617) 772-8333
 
   
If to Partners:
  with a copy to:
 
   
     Ethanol Investment Partners, LLC
       Baker, Donelson, Bearman, Caldwell & Berkowitz
     c/o Ethanol Capital Management, LLC
       211 Commerce Street, Suite 1000
     4400 East Broadway Blvd.
       Nashville, Tennessee 37201
     Tucson, Arizona 85711
       Attn: Tonya Mitchem Grindon
     Attention: Scott Brittenham
       Telephone: (615) 726-5607
     Telephone: (520) 628-2000
       Fax: (615) 744-5607
     Fax: (520) 323-9177
   
 
   
If to the Company:
  with a copy to:
 
   
     Advanced BioEnergy, LLC
       Faegre & Benson LLP
     10201 Wayzata Boulevard, Suite 250
       2200 Wells Fargo Center
     Minneapolis, Minnesota 55305
       90 South Seventh Street
     Attention: Richard Peterson
       Minneapolis, Minnesota 55402
     Fax: (763) 226-2725
       Attention: Peter J. Ekberg
 
       Fax: (612) 766-1600
 
   
If to SDWG:
  with a copy to:
 
   
     South Dakota Wheat Growers Association
       Husch Blackwell Sanders LLP
     110 6th Avenue SE
       4801 Main Street, Suite 1000
     Aberdeen, South Dakota 57402
       Kansas City, Missouri 64112
     Attention: CEO
       Attention: Jason A. Reschly
     Fax: (605) 225-0859
       Fax: (816) 983-8080
 
   
If to the Directors and Officers:
  with a copy to:
 
   

        ABE Voting Agreement   Page 5

5



--------------------------------------------------------------------------------



 



     
     Advanced BioEnergy, LLC
       Faegre & Benson LLP
     10201 Wayzata Boulevard, Suite 250
       2200 Wells Fargo Center
     Minneapolis, Minnesota 55305
       90 South Seventh Street
     Attention: Donald Gales
       Minneapolis, Minnesota 55402
     Fax: (763) 226-2725
       Attention: Peter J. Ekberg
 
       Fax: (612) 766-1600

and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 2.5.
     2.6 Future Parties to the Agreement. If any person becomes a member of the
Board after the date hereof and is or becomes a direct holder of Units, the
Company agrees to use good faith efforts to cause each such person to become a
party to, and be bound by the terms of, this Agreement as a Director. If a
person who is a Director ceases to be a member of the Board, without any further
action of any other Party, such person shall cease to be a Party to this
Agreement as of the day such person ceases to be a member of the Board;
provided, however, for the avoidance of doubt, such cessation of a Director to
be a Party to this Agreement shall not release any entity that may be affiliated
with or otherwise related to such Director from the obligations of this
Agreement.
     2.7 Amendment; Waiver. This Agreement may be amended or modified and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by the Company, each of the Investors and SDWG; provided, however, that
any amendment, modification or waiver that materially and adversely affects a
Member disproportionately as compared to all other Members shall require the
prior written consent of a majority-in-interest of such Members so adversely
affected.
     2.8 Entire Agreement. This Agreement, together with the Subscription
Documents, constitutes the full and entire understanding and agreement between
the Parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
Parties is expressly terminated. The Prior Partners Voting Agreement is hereby
amended and restated in its entirety pursuant to this Agreement.
*****
[Remainder of page intentionally left blank]

        ABE Voting Agreement   Page 6

6



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have executed this Voting Agreement
on the date first above written.

            Advanced BioEnergy, LLC
      By:           Name:           Its:        Hawkeye Energy Holdings, LLC
      By:           Name:           Its:        Ethanol Investment Partners, LLC
      By:           Name:           Its:     

****
[Remainder of page intentionally left blank]

        Signature Page to ABE Voting Agreement    

 



--------------------------------------------------------------------------------



 



            South Dakota Wheat Growers Association
      By:           Name:           Its:     

****
[Remainder of page intentionally left blank]

        Signature Page to ABE Voting Agreement    

 



--------------------------------------------------------------------------------



 



     
Directors:
   
 
   
 
   
 
   
Revis L. Stephenson III
  Troy Otte
Director
  Director
 
   
 
   
 
   
Scott Brittenham
  Keith E. Spohn
Director
  Director
 
   
 
   
 
   
Richard Peterson
  Thomas Ravencroft
Director
  Director
 
   
 
   
 
   
Larry L. Cerny
   
Director
   
 
   
 
   
 
   
John E. Lovegrove
   
Director
   

*****
[Remainder of page intentionally left blank]
Signature Page to ABE Voting Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
BETWEEN
ADVANCED BIOENERGY, LLC
AND
HAWKEYE ENERGY HOLDINGS, LLC
August [__], 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     1.   Definitions     1   2.  
Registration Rights     4  
 
  2.1   Demand Registration     4  
 
  2.2   Company Registration     6  
 
  2.3   Underwriting Requirements     6  
 
  2.4   Obligations of the Company     7  
 
  2.5   Furnish Information     9  
 
  2.6   Expenses of Registration     9  
 
  2.7   Indemnification     9  
 
  2.8   Reports Under Exchange Act     12  
 
  2.9   Limitations on Subsequent Registration Rights     12  
 
  2.10   "Market Stand-off" Agreement     13  
 
  2.11   Restrictions on Transfer     13  
 
  2.12   Termination of Registration Rights     15   3.   Miscellaneous     15  
 
  3.1   Successors and Assigns     15  
 
  3.2   Governing Law     15  
 
  3.3   Counterparts; Facsimile     15  
 
  3.4   Titles and Subtitles     15  
 
  3.5   Notices     15  
 
  3.6   Amendments and Waivers     16  
 
  3.7   Severability     17  
 
  3.8   Aggregation of Securities     17  
 
  3.9   Entire Agreement     17  
 
  3.10   Delays or Omissions     17  

i



--------------------------------------------------------------------------------



 



Advanced BioEnergy, LLC
Registration Rights Agreement
          This Registration Rights Agreement (this “Agreement”) is made as of
the [___] day of August, 2009, between Advanced BioEnergy, LLC, a Delaware
limited liability company (the "Company”), and Hawkeye Energy Holdings, LLC, a
Delaware limited liability company (“Hawkeye”).
Background
          A. On the date hereof, the Company and Hawkeye entered into that
certain Subscription Agreement (the “Subscription Agreement”) and letter
agreement (the “Subscription Letter Agreement” and together with the
Subscription Agreement, the “Subscription Documents”) providing for the issuance
and sale of Units to Hawkeye.
          B. In connection with the Subscription Documents the Parties desire to
provide Hawkeye with the right, among other rights, to demand the registration
of Registrable Securities (as defined below) held by Hawkeye in accordance with
the terms of this Agreement. Capitalized terms used herein but not otherwise
defined have the meaning given to them in the Subscription Documents.
Agreement
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the Parties agree as follows:
     1. Definitions. For purposes of this Agreement:
          1.1 “Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including without limitation
any general partner, officer, director, or manager of such Person.
          1.2 “Damages” means any loss, damage, or liability to which a party
hereto may become subject under the Securities Act, the Exchange Act, or other
federal or state law, insofar as such loss, damage, or liability (or any action
in respect thereof) arises out of or is based upon (a) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of the Company, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (b) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(c) any violation or alleged violation by the indemnifying party (or any of its
agents or Affiliates) of the

 



--------------------------------------------------------------------------------



 



Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act, or any state
securities law.
          1.3 “Derivative Securities” means any securities or rights convertible
into, or exercisable or exchangeable for (in each case, directly or indirectly),
Units, including options and warrants.
          1.4 “EIP” means Ethanol Investment Partners, LLC.
          1.5 “EIP Holder” means any “Holder” as that term is defined under the
EIP Registration Rights Agreement.
          1.6 “EIP Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of June 2, 2007 between the Company and
EIP.
          1.7 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          1.8 “Excluded Registration” means (a) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan or (b) a registration relating to
an SEC Rule 145 transaction.
          1.9 “Form S-1” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
          1.10 “Form S-2” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
          1.11 “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
          1.12 “GAAP” means generally accepted accounting principles in the
United States.
          1.13 “Holder” means any holder of Registrable Securities who is a
party to this Agreement, including permitted transferees that agree in writing
to be bound by and subject to the terms and conditions of this Agreement.
          1.14 “Initiating Holders” means, collectively, Holders who properly
initiate a registration request under this Agreement.

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 2

 



--------------------------------------------------------------------------------



 



          1.15 “IPO” means the Company’s first underwritten public offering of
its Units or other equity securities under the Securities Act after the date of
this Agreement.
          1.16 “Operating Agreement” means that certain Third Amended and
Restated Operating Agreement of the Company dated as of February 1, 2006, as may
be amended from time to time.
          1.17 “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          1.18 “Registrable Securities” means (a) the Units beneficially owned
by Hawkeye from time to time; and (b) any Units issued as (or issuable upon the
conversion or exercise of any warrant, right, or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, the Units referenced in clause (a) above, including without
limitation any Units which are issued to Hawkeye subsequent to the conversion
resulting from any stock split or merger, and excluding in all cases, however,
any Registrable Securities sold by a Person in a transaction in which the
applicable rights under this Agreement are not assigned pursuant to Section 3.1,
and excluding for purposes of Section 2 any Units for which registration rights
have terminated pursuant to Section 2.12 of this Agreement.
          1.19 “Restricted Securities” means the securities of the Company
required to bear the legend set forth in Section 2.11(b) hereof.
          1.20 “SDWG” means South Dakota Wheat Growers Association, a South
Dakota cooperative.
          1.21 “SDWG Holder” means any “Holder” as that term is defined under
the SDWG Investor Rights Agreement.
          1.22 “SDWG Investor Rights Agreement” means that certain Investor
Rights Agreement dated as of November 8, 2006 between the Company and SDWG, as
amended.
          1.23 “SEC” means the Securities and Exchange Commission.
          1.24 “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
          1.25 “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.
          1.26 “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 3

 



--------------------------------------------------------------------------------



 



          1.27 “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Section 2.6.
          1.28 “Units” means units of membership interests in the Company, or
shares or other equity interests of the Company issued in exchange for or
otherwise in connection with any transaction as described in Section 2.1.
     2. Registration Rights. The Company covenants and agrees as follows:
          2.1 Demand Registration.
          (a) Form S-1 Demand. If at any time after the earlier of (i) one year
after the date of this Agreement or (ii) ninety (90) days after the effective
date of the registration statement for the IPO or such longer period after the
IPO if the Holders cannot sell their securities as a result of executing a
“market stand-off” agreement contemplated by Section 2.10 hereof, the Company
receives a request from Holders of at least seventy-five percent (75%) of the
Registrable Securities that the Company file a Form S-1 registration statement
with respect to at least seventy-five percent (75%) of the Registrable
Securities (or any lesser percentage if the anticipated aggregate offering
price, net of Selling Expenses, would exceed $15 million), then the Company
shall (x) within ten (10) days after the date such request is given, give notice
thereof (the “Demand Notice”) to all Holders other than the Initiating Holders
(including for purposes of this Section 2.1(a), solely for purposes of this
clause (x), any EIP Holder and any SDWG Holder); and (y) as soon as practicable,
and in any event within forty-five (45) days after the date such request is
given by the Initiating Holders, file a Form S-1 registration statement under
the Securities Act covering all Registrable Securities that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders (including
for purposes of this Section 2.1(a), solely for purposes of this clause (y), any
EIP Holder and any SDWG Holder), as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.
          (b) Form S-3 Demand. If at any time when it is eligible to use a Form
S-3 registration statement, the Company receives a request from Holders of at
least fifty percent (50%) of the Registrable Securities that the Company file a
Form S-3 registration statement with respect to at least fifty percent (50%) of
the Registrable Securities (or any lesser percentage if the anticipated
aggregate offering price, net of Selling Expenses, would exceed $15 million),
then the Company shall (i) within ten (10) days after the date such request is
given, give a Demand Notice to all Holders other than the Initiating Holders
(including for purposes of this Section 2.1(b), solely for purposes of this
clause (i), any EIP Holder and any SDWG Holder); and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders (including for purposes
of this Section 2.1(b), solely for purposes of this clause (ii), any EIP Holder
and any SDWG Holder), as specified by notice given by each such Holder to the

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 4

 



--------------------------------------------------------------------------------



 



Company within twenty (20) days of the date the Demand Notice is given, and in
each case, subject to the limitations of Section 2.1(c) and Section 2.3.
          (c) Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to Section 2.1(a) or
Section 2.1(b) a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Board it would be materially
detrimental to the Company and its members for such registration statement to
either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; or
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; and it is therefore
necessary to defer the filing of such registration statement, then the Company
shall have the right to defer taking action with respect to such filing, and any
time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than thirty (30) days after the
request of the Initiating Holders is given; provided, however, that the Company
may not invoke this right more than once in any twelve (12) month period; and
provided further that the Company shall not register any securities for its own
account or that of any other member during such thirty (30) day period other
than an Excluded Registration.
          (d) The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(a): (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two registrations pursuant to Section 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Section 2.1(b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(b): (x) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (y) if the Company has
effected two registrations pursuant to Section 2.1(b) within the twelve
(12) month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Section 2.1(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Company has performed its obligations hereunder in all
material respects, the Initiating Holders withdraw their request for such
registration, the Initiating Holders elect not to pay the registration expenses
therefor, and the Initiating Holders forfeit their right to one demand
registration statement pursuant to Section 2.6, in which case such withdrawn
registration statement shall be counted as “effected” for purposes of this
Section 2.1(d).
          2.2 Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for equity
holders other than the Holders, including, without limitation, pursuant to the
EIP Registration Rights Agreement or the

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 5

 



--------------------------------------------------------------------------------



 



SDWG Investor Rights Agreement) any of its securities under the Securities Act
in connection with the public offering of such securities solely for cash (other
than in an Excluded Registration), the Company shall, at such time, promptly
give each Holder notice of such registration. Upon the request of each Holder
given within twenty (20) days after such notice is given by the Company, the
Company shall, subject to the provisions of Section 2.3, cause to be registered
all of the Registrable Securities that each such Holder has requested to be
included in such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration. The expenses (other than
Selling Expenses) of such withdrawn registration shall be borne by the Company
in accordance with Section 2.6.
          2.3 Underwriting Requirements.
          (a) If, pursuant to Section 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1, and the Company shall include such information in the
Demand Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of equity securities to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of equity securities that may be included in the underwriting shall
be allocated as follows: (1) as between the Holders of Registrable Securities
that are party to this Agreement (the “Hawkeye Holders”), the EIP Holders and
the SDWG Holders in proportion (as nearly as practicable) to the number of
equity securities that each group requested to be included in the underwriting,
and then (2) as between the persons that comprise the Hawkeye Holders, the EIP
Holders and the SDWG Holders in proportion (as nearly as practicable) to the
number of equity securities owned by each holder or in such other proportion as
shall mutually be agreed to by all such holders; provided, however, that the
number of Registrable Securities held by the Hawkeye Holders to be included in
such underwriting shall not be reduced unless all other securities, except the
equity securities requested to be included in the underwriting by the EIP
Holders and the SDWG Holders which shall be reduced as contemplated in the prior
sentence, are first entirely excluded from the underwriting.
          (b) In connection with any offering involving an underwriting of the
Company’s securities pursuant to Section 2.2, the Company shall not be required
to include any of the Holders’ Registrable Securities in such underwriting
unless the Holders accept the terms of the underwriting agreement as agreed upon
between the Company and its underwriters (which underwriting agreement shall
contain customary terms and conditions), and then only in such

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 6

 



--------------------------------------------------------------------------------



 



quantity as the underwriters in their reasonable discretion determine will not
jeopardize the success of the offering by the Company. If the total number of
securities, including Registrable Securities, requested by security holders of
the Company to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their reasonable
discretion determine is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters in their
reasonable discretion determine will not jeopardize the success of the offering.
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders;
provided, however, in no event shall any securities held by any SDWG Holder be
eliminated unless all Registrable Securities held by all EIP Holders and all
Hawkeye Holders are completely eliminated. For purposes of the provision in this
Section 2.3(b) concerning apportionment, for any selling Holder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder” as
defined in this sentence.
          (c) For purposes of Section 2.1, a registration shall not be counted
as “effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3, fewer than fifty percent (50%) of the total number of
Registrable Securities that Holders have requested to be included in such
registration statement are actually included.
          2.4 Obligations of the Company. Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
          (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to one
hundred eighty (180) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
one hundred eighty (180) day period shall be extended for a period of time equal
to the period the Holder refrains, at the request of the Company or an
underwriter of Units (or other securities) of the Company, from selling any
securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred eighty (180) day period shall be extended for up to
two hundred forty (240) days, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 7

 



--------------------------------------------------------------------------------



 



          (b) prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
          (c) furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;
          (d) use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
          (e) in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
          (f) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
          (g) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
          (h) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
          (i) notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 8

 



--------------------------------------------------------------------------------



 



          (j) after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.
          2.5 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2 with respect
to the Registrable Securities of any selling Holder that such Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.
          2.6 Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 2.1(a) or
Section 2.1(b) if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders, including the EIP Holders and the
SDWG Holders, shall bear such expenses pro rata based upon the number of
Registrable Securities that were actually to be included in the withdrawn
registration), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to one registration pursuant to Section 2.1(a) or
Section 2.1(b), as the case may be; provided further that if, at the time of
such withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness after learning of such information, then the Holders shall not be
required to pay any of such expenses and shall not forfeit their right to one
registration pursuant to Section 2.1(a) or Section 2.1(b). All Selling Expenses
relating to Registrable Securities registered pursuant to Section 2 shall be
borne and paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.
          2.7 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each selling Holder, and the partners, members, officers,
directors, employees, agents and stockholders of each such Holder; legal
counsel, accountants and other advisors for each such Holder; any underwriter
(as defined in the Securities Act) for each such Holder; and each Person, if
any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any Damages, and the Company will
pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 9

 



--------------------------------------------------------------------------------



 



the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable for any Damages to the extent that they arise out of or are
based upon actions or omissions made in reliance upon and in strict conformity
with written information furnished by or on behalf of any such Holder,
underwriter, controlling Person, or other aforementioned Person expressly for
use in such registration statement.
          (b) To the extent permitted by law, each selling Holder, severally and
not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel, accountants and other advisors for the Company, any
underwriter (as defined in the Securities Act), any other Holder selling
securities in such registration statement, and any controlling Person of any
such underwriter or other Holder, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in strict conformity with written information
furnished by or on behalf of such selling Holder expressly for use in such
registration statement; and each such selling Holder will pay, severally and not
jointly, to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which such indemnifiable Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall any indemnity under this
Section 2.7(b) exceed the net proceeds from the offering received by such
Holder, except in the case of common law fraud or willful misconduct by such
Holder.
          (c) Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.7, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.7, unless such failure actually and
materially prejudices the indemnifying party’s ability to defend such action.
          (d) Notwithstanding anything else herein to the contrary, the
foregoing indemnity agreements of the Company and the selling Holders are
subject to the condition that,

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 10

 



--------------------------------------------------------------------------------



 



insofar as they relate to any Damages arising from any untrue statement or
alleged untrue statement of a material fact contained in, or omission or alleged
omission of a material fact from, a preliminary prospectus (or necessary to make
the statements therein not misleading) that has been corrected in the form of
prospectus included in the registration statement at the time it becomes
effective, or any amendment or supplement thereto filed with the SEC pursuant to
Rule 424(b) under the Securities Act (the “Final Prospectus”), such indemnity
agreement shall not inure to the benefit of any Person if a copy of the Final
Prospectus was furnished to the indemnified party and such indemnified party
failed to deliver, at or before the confirmation of the sale of the shares
registered in such offering, a copy of the Final Prospectus to the Person
asserting the loss, liability, claim, or damage in any case in which such
delivery was required by the Securities Act.
          (e) To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.7 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.7 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.7, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 2.7(e), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.7(b),
exceed the net proceeds from the offering received by such Holder (net of any
Selling Expenses) paid by such Holder), except in the case of willful misconduct
or common law fraud by such Holder.
          (f) Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control; provided, however, that the provisions on indemnification and
contribution contained in the underwriting agreement shall not

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 11

 



--------------------------------------------------------------------------------



 



contain provisions which expose the Holders to greater liability (including
greater liability resulting from reduced indemnification rights) than the terms
contained herein.
          (g) The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration under Section 2 and shall survive the termination of this
Agreement.
          2.8 Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:
          (a) make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144, at all times;
          (b) use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act ; and
          (c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act, and the Exchange Act, or that it qualifies as a registrant
whose securities may be resold pursuant to Form S-3 (at any time after the
Company so qualifies); (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to Form S-3 (at any time after the
Company so qualifies to use such form).
          2.9 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders of a majority of the Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would allow such holder or prospective holder to include such securities in
any Company registration or demand registration of any securities held by such
holder or prospective holder unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only on a pari passu basis to the number of the Registrable
Securities of the Holders that are included. The Company shall not amend the EIP
Registration Rights Agreement or the SDWG Investor Rights Agreement in a manner
adverse to the Holders without the prior written consent of a majority in
interest of the Holders.
          2.10 “Market Stand-off” Agreement. Each Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to the IPO or
other registration by the Company for its own behalf of Units or any other
equity securities under the Securities Act on a registration statement on Form
S-1, Form S-2, or Form S-3, and ending on the date specified by

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 12

 



--------------------------------------------------------------------------------



 



the Company and the managing underwriter (such period not to exceed (a) one
hundred eighty (180) days in the case of the IPO, which period may be extended
upon the request of the managing underwriter for an additional period of up to
fifteen (15) days if the Company issues or proposes to issue an earnings or
other public release within fifteen (15) days of the expiration of the 180-day
lockup period, or (b) ninety (90) days in the case of any registration other
than the IPO, which period may be extended upon the request of the managing
underwriter for an additional period of up to fifteen (15) days if the Company
issues or proposes to issue an earnings or other public release within fifteen
(15) days of the expiration of the 90-day lockup period), (i) lend; offer;
pledge; sell; contract to sell; sell any option or contract to purchase;
purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any Units
or any securities convertible into or exercisable or exchangeable (directly or
indirectly) for Units held immediately before the effective date of the
registration statement for such offering or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Units or
other securities, in cash, or otherwise. The foregoing provisions of this
Section 2.10 shall not apply to the sale of any shares to an underwriter
pursuant to an underwriting agreement, and shall be applicable to the Holders
only if all officers, directors, and members individually owning more than five
percent (5%) of the Company’s outstanding Units (or other voting equity
securities) are subject to the same restrictions. Each Holder further agrees to
execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Section 2.10 or
that are necessary to give further effect thereto.
          2.11 Restrictions on Transfer.
          (a) The Registrable Securities shall not be sold, pledged, or
otherwise transferred, and the Company shall not recognize any such sale,
pledge, or transfer, except upon the conditions specified in this Agreement and
Section 9 of the Operating Agreement, which conditions are intended to ensure
compliance with the provisions of the Securities Act. A transferring Holder will
cause any proposed purchaser, pledgee, or transferee of the Registrable
Securities held by such Holder to agree to take and hold such securities subject
to the provisions and upon the conditions specified in this Agreement and the
Operating Agreement.
          (b) In addition to any legend requirements set forth in the Operating
Agreement, each certificate or instrument representing the Registrable
Securities shall (unless otherwise permitted by the provisions of
Section 2.11(c)) be stamped or otherwise imprinted with a legend substantially
in the following form:
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES MAY NOT BE
SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.

     
 
Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 13

 



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY AND
CERTAIN HOLDERS OF ITS SECURITIES, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
          The Holders consent to the Company making a notation in its records
and giving instructions to any transfer agent of the Restricted Securities in
order to implement the restrictions on transfer set forth in this Section 2.11
          (c) The holder of each certificate representing Restricted Securities,
by acceptance thereof, agrees to comply in all respects with the provisions of
this Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder (which for the purposes of this sentence shall include
any member, partner or stockholder of such Holder) for no consideration;
provided that in the case of a transfer to an Affiliate each transferee agrees
in writing to be subject to the terms of this Section 2.11. Each certificate or
instrument evidencing the Restricted Securities transferred as above provided
shall bear, except if such transfer is made pursuant to SEC Rule 144, the
appropriate restrictive legend set forth in Section 2.11(b), except that such
certificate shall not bear such restrictive legend if, in the opinion of counsel
for such Holder and the Company, such legend is not required in order to
establish compliance with any provisions of the Securities Act.
          2.12 Termination of Registration Rights. The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 or Section 2.2 shall terminate upon the earliest to
occur of (a) the closing of a transaction resulting in a “Dissolution Event” as
such term is defined in the Operating Agreement and (b) the date on which such
Holder is entitled to sell all of the Units owned by it pursuant to Rule 144
without compliance with any of the Rule 144 availability of adequate current
public information about the issuer, volume limitations, manner of sale
requirements, filing of a Form 144 or other conditions.

        Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 14

 



--------------------------------------------------------------------------------



 



     3. Miscellaneous.
          3.1 Successors and Assigns. Except as set forth in this Section 3.1,
this Agreement shall not be assignable by Hawkeye without the prior written
consent of the Company. Prior written consent will not be required for any
assignment of this Agreement by Hawkeye to an Affiliate assignee or an assignee
acquiring at least fifty percent (50%) of the Registrable Securities prior to
such assignment, provided that (i) the Company is, within a reasonable period of
time after such transfer, furnished with written notice of the name and address
of such assignee and (ii) such assignee agrees in a written instrument
satisfactory to the Company, to be bound by and subject to the terms and
conditions of this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.
          3.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the Limited Liability Company Act of the State of Delaware as
to matters within the scope thereof, and as to all other matters shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to its principles of conflicts of laws. In any action
between the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
waives the right to trial by jury; and (b) each of the parties irrevocably
consents to service of process by first class certified mail, return receipt
requested, postage prepaid, to the address at which such party is to receive
notice in accordance with Section 3.5.
          3.3 Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          3.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
          3.5 Notices.
          All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally, telecopied (which is confirmed),
one business day after being deposited with a nationally recognized overnight
courier, or two business days after being mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

        Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 15

 



--------------------------------------------------------------------------------



 



     
If to Hawkeye:
  with a copy to:
Hawkeye Energy Holdings, LLC
 
Thomas H. Lee Partners, LLP
224 S. Bell Ave.
 
100 Federal Street, 35th Floor
Ames, Iowa 50010
 
Boston, Massachusetts 02110
Attention: Timothy B. Callahan
 
Attention: Joshua M. Nelson
Fax: (515) 233-5577
 
Fax: (617) 227-3514
 
   
 
  and a copy to:
 
 
Weil, Gotshal & Manges LLP
 
 
100 Federal Street, 34th Floor
 
 
Boston, Massachusetts 02110
 
 
Attention: Steven M. Peck
 
 
Fax: (617) 772-8333
 
   
If to the Company:
  with a copy to:
Advanced BioEnergy, LLC
 
Faegre & Benson LLP
10201 Wayzata Boulevard, Suite 250
 
2200 Wells Fargo Center
Minneapolis, Minnesota 55305
 
90 South Seventh Street
Attention: President Donald Gales
 
Minneapolis, Minnesota 55402
Fax: (763) 226-2725
 
Attention: Peter J. Ekberg
 
 
Fax: (612) 766-1600

          (a) If, during the period of time from and after any permissible
assignment under Section 3.1 until the time the Company receives written notice
of the name and address of the Affiliate assignee, the Company provides notice
to Hawkeye under this Agreement and in accordance with this Section 3.5, the
notice given to Hawkeye will be deemed to have been given to the Affiliate
assignee.
          3.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the Holders of a majority of the
Registrable Securities; provided, that the Company may in its sole discretion
waive compliance with Section 2.11(c) (and the Company’s failure to object
promptly in writing after notification of a proposed assignment allegedly in
violation of Section 2.11(c) shall be deemed to be a waiver); and provided
further, that any provision hereof may be waived by any waiving party on such
party’s own behalf, without the consent of any other party; provided further,
however, this Agreement may not be amended or terminated and the observance of
any term hereof may not be waived with respect to any Holder without the written
consent of such Holder, unless such amendment, termination, or waiver applies to
all Holders in the same fashion. The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Section 3.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term,

        Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 16

 



--------------------------------------------------------------------------------



 



condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.
          3.7 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or regulation,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.
          3.8 Aggregation of Securities. All shares of Registrable Securities
held or acquired by Affiliates of a Holder shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement of
such Holder.
          3.9 Entire Agreement. This Agreement, together with the Subscription
Documents (including any Schedules and Exhibits hereto and thereto), constitutes
the full and entire understanding and agreement among the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties is expressly canceled.
          3.10 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
*****
[Remainder of page intentionally left blank]

        Advanced BioEnergy LLC — Hawkeye Registration Rights Agreement   Page 17

 



--------------------------------------------------------------------------------



 



     The Parties hereto have executed this Agreement on the date first above
written.

            ADVANCED BIOENERGY, LLC
            Name:         Title:        

            HAWKEYE ENERGY HOLDINGS, LLC
            Name:         Title:        

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Exclusive Ethanol Marketing Agreement

 



--------------------------------------------------------------------------------



 



EXCLUSIVE ETHANOL MARKETING AGREEMENT
August ___, 2009
          This EXCLUSIVE ETHANOL MARKETING AGREEMENT (this “Agreement”) is made
as of the date first written above, and entered into and effective as of the
Effective Date (as hereinafter defined), by and among Hawkeye Gold, LLC, a
Delaware limited liability company (“Gold”), and ABE Fairmont, LLC, a Delaware
limited liability company (“Producer”).
RECITALS
          WHEREAS, Producer operates an ethanol plant located in or around
Fairmont, Nebraska (as the same may be expanded from time to time, including any
conversion involving the use of new technology, the “Plant”);
          WHEREAS, Producer desires to sell to Gold, and Gold desires to
purchase from Producer, all of the denatured fuel grade ethanol produced at the
Plant (the “Ethanol”), all upon and subject to the terms and conditions set
forth in this Agreement; and
          WHEREAS, capitalized terms used in this Agreement are used herein as
defined in Section 45 hereof.
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Gold and Producer hereby agree as follows:
     Section 1. Purchase Orders.
          a. Purchase Orders Generally. Gold shall use its commercially
reasonable efforts to from time to time submit purchase orders or purchase
contracts (each a “Purchase Order”) to Producer for purchases constituting, in
the aggregate, the entire output of Ethanol from the Plant, each such Purchase
order to be upon and subject to the terms and conditions of this Agreement.
Gold’s analysis of the commercial reasonableness of a Purchase Order may
include, among other factors, the performance and credit risk of the proposed
end customer for the Ethanol in question.
          b. Form of Purchase Orders. Gold may place a Purchase Order with
Producer orally, by email or by a written purchase order or contract in a form
mutually acceptable to Producer and Gold. The terms of any Purchase Order may
include a request for the sale and delivery of Ethanol on a one-time basis or on
a daily, weekly, monthly, quarterly or other periodic basis. Each Purchase Order
shall be irrevocable by Gold during the Acceptance Period (as defined below),
unless and until it becomes a Rejected Purchase Order. A Purchase Order may take
the form of (A) a Direct Fixed

 



--------------------------------------------------------------------------------



 



Price Purchase Order (as defined below), (B) a Direct Index Price Purchase Order
(as defined below), (C) a Terminal Storage Purchase Order (as defined below), or
(D) a transportation swap or similar transaction that is mutually acceptable to
Producer and Gold. Each Purchase Order shall be subject to the terms and
conditions of this Agreement except, with respect to any Purchase Order, to the
extent expressly set forth in writing in such Purchase Order.
     i. Direct Fixed Price Purchase Orders. Gold may place a Purchase Order with
Producer for a fixed quantity of Ethanol to be sold for a fixed price-per-gallon
to an end customer of Gold (each a “Direct Fixed Price Purchase Order”).
Delivery Payments for Direct Fixed Price Purchase Orders will be paid by check
of Gold or by wire transfer (according to Producer’s preference) on or before
the earliest to occur of the date that is two Business Days after Gold receives
payment for the relevant Ethanol from Gold’s customer and the first Business Day
that is at least 20 days after the date on which the relevant Ethanol was loaded
at the Plant (as evidenced by the date on which all Payment Documents for such
shipment have been delivered).
     ii. Direct Index Price Purchase Orders. Gold may place a Purchase Order
with Producer for a fixed quantity of Ethanol to be sold for based on a formula
agreed upon between Gold and an end customer which formula takes into account
standard benchmark daily prices for a given period (for example: the average
Platt’s New York ethanol price-per-gallon for a given month), as specified in
such Purchase Order (each a “Direct Index Price Purchase Order”). Gold and
Gold’s end customer will agree on a pro forma initial purchase price-per-gallon
for Ethanol delivered pursuant to a Direct Index Price Purchase Order (with
respect to such Purchase Order, the “Pro Forma Price”). Delivery Payments of the
applicable Pro Forma Price for Direct Index Price Purchase Orders will be paid
by check of Gold or by wire transfer (according to Producer’s preference) on or
before the earliest to occur of the date that is two Business Days after Gold
receives payment for the relevant Ethanol from Gold’s customer and the first
Business Day that is at least 20 days after the date on which the relevant
Ethanol was loaded at the Plant (as evidenced by the date on which all Payment
Documents for such shipment have been delivered); provided, however, that
Delivery Payments for the sale of Terminal Storage Ethanol (as defined below)
shall be paid in accordance with Section 1(b)(iii). For each delivery of Ethanol
made pursuant to a Direct Index Price Purchase Order, Gold shall, no later than
seven days after the end of the applicable calendar month during which a
Delivery Payment was paid for such Ethanol, inform Producer of the Final
Purchase Price. If the Final Purchase Price is lower than the Pro Forma Price of
such Ethanol, Producer shall be liable for such difference (each, a “Producer
True-Up Amount”) and Gold may, at its option, either (i)

2



--------------------------------------------------------------------------------



 



invoice Producer for such Producer True-Up Amount, in which event Producer shall
pay such Producer True-Up Amount to Gold within five days of the date on which
such invoice is delivered to Producer; or (ii) include such Producer True-Up
Amount in the Set-Off Amount deductible from a future Delivery Payment or set
off against and withhold such Producer True-Up Amount from any Gold True-Up
Amounts then due and payable. If, however, the Final Purchase Price is greater
than the Pro Forma Price, then Gold shall, at its option, (i) pay such
difference (each, a “Gold True-Up Amount”) to Producer within five days of
Gold’s determination thereof, or (ii) set off such Gold True-Up Amount against
any Set-Off Amount then due and owing to Gold.
     iii. Terminal Storage Purchase Orders. Gold may place a Purchase Order with
Producer for a fixed quantity of Ethanol to be shipped to a terminal location
(with respect to such shipment, the “Terminal Storage Ethanol”) unsold to an end
customer with the intention of selling such Terminal Storage Ethanol en route or
after delivery to the terminal (“Terminal Storage Purchase Orders”). Gold will
determine and specify a Pro Forma Price for the Terminal Storage Ethanol in any
Terminal Storage Purchase Order, to be used for Producer’s and Gold’s respective
accounting purposes, but such Pro Forma Price will not represent the final
Delivery Payment for such Terminal Storage Purchase Order. Gold will submit one
or more Direct Fixed Price Purchase Orders or Direct Index Price Purchase Order
for the Terminal Storage Ethanol when the applicable shipment is en route or
after delivery to the terminal (each such Purchase Order, with respect to the
Terminal Storage Ethanol, a “Supplemental Purchase Order”). Notwithstanding
anything in this Agreement to the contrary, any Delivery Payment for Terminal
Storage Ethanol will be paid by check of Gold or by wire transfer (according to
Producer’s preference) on or before the earliest to occur of the date that is
two Business Days after Gold receives payment for the relevant Terminal Storage
Ethanol from Gold’s customer; and the first Business Day that is at least
20 days after the date on which the relevant Terminal Storage Ethanol was
actually shipped or transferred to Gold’s end customer. Subject to Gold’s duties
pursuant to Section 16(a)(i), in the event that any Terminal Storage Ethanol
remains unsold for more than 30 days after delivery to the applicable storage
terminal, Gold shall have the right and authority to sell such Terminal Storage
Ethanol to such customer or customers as are determined by Gold, and without any
notice to or further approval of Producer; provided, that upon consummation of
any such sale, Gold shall make a Delivery Payment for such Terminal Storage
Ethanol as though such sale were an Accepted Supplemental Purchase Order.

3



--------------------------------------------------------------------------------



 



     Section 2. Acceptance or Rejection of Purchase Orders. Producer shall, in
its sole discretion (based on Producer’s commercially reasonable judgment),
accept or reject each Purchase Order, in whole, but not in part. Producer shall
notify Gold of whether Producer accepts or rejects each particular Purchase
Order within the time period specified in the Purchase Order, or if no time
period is specified in the Purchase Order, by 5:00 p.m. (Ames, Iowa local time)
on the date on which such Purchase Order is submitted (in either case, the
“Acceptance Period”), and if Producer fails to notify Gold within the Acceptance
Period, Producer shall be deemed to have rejected the Purchase Order. Gold
reserves the right to require Producer to accept or reject any particular
Purchase Order in writing. Producer hereby acknowledges that Gold will rely on
Accepted Purchase Orders in its decisions to enter into third-party agreements
for the sale of Ethanol to Gold’s end customers. In the event that Producer is
unable to deliver Ethanol (due to unforeseen production shortfalls or otherwise)
pursuant to the terms of a given Accepted Purchase Order, Gold will use its
commercially reasonable efforts to restructure the corresponding third-party
agreement or otherwise procure replacement ethanol for delivery to its end
customer. If, as a result of Producer’s failure to deliver, Gold incurs costs in
replacing such Ethanol or terminating such third-party agreement, Producer shall
pay to Gold all such replacement or other costs incurred by Gold in fulfilling
or terminating its obligations to the respective end customer (collectively
“Replacement Costs”).
     Section 3. Payment Documents. As a precondition to Gold’s obligation to
make the Delivery Payment for a given shipment of Ethanol, Gold shall have
received from Producer all meter certificates, bills of lading and certificates
of analysis (each in proper form) for such shipment (collectively, the “Payment
Documents”). Notwithstanding anything in this Agreement to the contrary, if Gold
has not received all Payment Documents for a given Ethanol shipment by the
applicable payment date for such shipment, the Delivery Payment for such
shipment shall instead be made on the second Business Day following the receipt
of all Payment Documents for such shipment.
     Section 4. Optional Accelerated Delivery Payments. Producer may elect to
receive Delivery Payments on a consistent weekly basis for a given calendar
quarter (or quarters) by giving advance written notice of such election to Gold
at least 14 days prior to the start of the first calendar quarter to which such
notice applies, and specifying the quarter(s) to which such notice applies (each
such notice, a “Payment Acceleration Notice”). Gold shall accept or reject each
Payment Acceleration Notice within 10 days of Gold’s receipt thereof, and if
Gold fails to notify Producer within such 10 day period, Gold shall be deemed to
have accepted such Payment Acceleration Notice. Notwithstanding anything in this
Agreement to the contrary, during any calendar quarter for which a Payment
Acceleration Notice has been properly delivered to and accepted by Gold:
          a. Gold shall make Delivery Payments each Thursday for all Direct
Shipments that were previously delivered to Gold and all Terminal Storage
Shipments that were previously shipped to Gold’s customers, in each case for
which a Delivery Payment has not previously been made and with respect to which
the Payment

4



--------------------------------------------------------------------------------



 



Documents were received by Gold on or before 11:59 p.m. on the preceding Sunday
(each such date of payment, a “Payment Acceleration Date”);
          b. the Set-Off Amount that may be deducted from any Delivery Payment
shall include an amount equal to 0.41% (such percentage, or such other
percentage of which Gold may later notify Producer upon 10 days’ advance written
notice, the “Surcharge Percentage”) multiplied by the amount of such Delivery
Payment (such amount the “Acceleration Surcharge Amount”); and
          c. upon written notice to Producer of an increase in the Surcharge
Percentage, Producer may, at its option, terminate any then-effective Payment
Acceleration Notice at any time prior to the effective date of such increased
Surcharge Percentage.
Notwithstanding anything in this Agreement to the contrary, Gold may, (i) upon
10 days’ advance written notice, terminate Producer’s right to submit and
receive the benefits of future Payment Acceleration Notices, in which case, upon
the expiration of any then-effective Payment Acceleration Notice(s), all
Delivery Payments will be made pursuant to Section 1, and (ii) upon 10 days’
advance written notice terminate any then-effective Payment Acceleration Notice,
in which case all remaining Delivery Payments will be made during such calendar
quarter pursuant to Section 1.
     Section 5. Production and Loading Schedules.
          a. Production Schedules. From time to time as commercially reasonable
and necessary, Producer shall provide to Gold production schedules that will to
the best of Producer’s knowledge, accurately specify the Ethanol production
schedule at the Plant for upcoming period of production broken down by week and
by calendar month. Producer shall also provide to Gold, on a daily basis by 8:30
a.m. (Ames, Iowa local time), a status report regarding that day’s Ethanol
inventory and production schedule for the Plant. Producer shall utilize its best
efforts to produce the amount of Ethanol set out in its previously submitted
production schedules and shall in all events fulfill each Accepted Purchase
Order.
          b. Loading Schedules. Gold shall schedule the loading and shipping of
Ethanol which becomes the subject of an Accepted Purchase Order, and shall
provide Producer with daily or other periodic loading schedules (each a “Loading
Schedule” and, collectively, the “Loading Schedules”) specifying the quantities
of Ethanol to be removed from the Plant each day, and specifying the method of
removal (i.e., by truck or rail), with sufficient advance notice so as to allow
Producer, acting in a commercially reasonable manner, to timely perform
Producer’s loading and related obligations under this Agreement. Gold shall
determine whether each shipment of Ethanol shall be shipped by truck or rail.
          c. Cooperation. To ensure that Gold can satisfy its contractual
commitments with Gold’s customers, Producer and Gold shall cooperate in
coordinating

5



--------------------------------------------------------------------------------



 



production schedules and loading schedules, including by promptly notifying the
other of any changes in, respectively, any production schedules or loading
schedules delivered under this Section 5; provided, however, that Gold shall be
entitled to act and rely upon each Accepted Purchase Order, each Eight Week
Schedule provided by Producer and each loading schedule provided by Gold.
     Section 6. Delivery, Storage, Loading, Title.
          a. Delivery. The place of delivery for all Ethanol shall be the Plant.
Producer shall grant and allow Gold and the Carriers access to the Plant in a
manner and at all times reasonably necessary and appropriate for Gold to take
delivery of Ethanol in accordance with the Loading Schedules.
          b. Producer to Provide Trucks and Railcars. Producer shall utilize
Producer’s best efforts to obtain access to and the use of the number of trucks
and railcars, through ownership, lease or other arrangement, as Gold, pursuant
to Section 7, advises Producer may be necessary from time to time for the
shipment of the Ethanol (collectively, the “Carriers”). All Carriers must be
approved by Gold (such approval not to be unreasonably withheld). Producer shall
make the Carriers available to Gold for the loading, shipment and transportation
of Ethanol, and Gold shall have the right to direct the Carriers for and on
behalf of Producer. Producer shall also be responsible for negotiating the rates
and other terms of all rail and freight contracts (the “Rail Contracts”).
          c. Payment of Freight Costs by Producer. Producer shall be responsible
for, and shall timely pay, all fees, costs, expenses and other amounts incurred
or payable in connection with the pick-up, shipment, delivery or other
transportation of Ethanol to Gold’s customers, or, in the event of an Accepted
Terminal Storage Purchase Order, to the storage facility or terminal in
question, including all amounts payable under the Rail Contracts and to the
Carriers and all freight, express bills, terminal fees, insurance, taxes and all
other related or similar costs, expenses, charges, fees and other amounts
(collectively, the “Freight Costs”). Producer shall provide Gold with
satisfactory evidence of the Freight Costs for each shipment of Ethanol from the
Plant (each, a “Freight Cost Report”). If Gold pays any Freight Costs (“Gold
Freight Costs”), Gold may, at its option, either (i) invoice Producer for such
Gold Freight Costs, in which event Producer shall reimburse Gold for all such
Gold Freight Costs within 5 days of Producer’s receipt of an invoice therefor
from Gold; or (ii) include such Gold Freight Costs in the Set-Off Amount
deductible from future Delivery Payments, pursuant to the definition of
“Delivery Payment,” and/or set off against and withhold such Gold Freight Costs
from any Gold True-Up Amounts payable hereunder.
          d. Storage. Gold may store the Ethanol that is the subject of an
Accepted Storage Purchase Order on such storage terms as are determined by Gold.
Producer acknowledges that all Ethanol that is in storage will likely be in
commingled storage with ethanol of various third parties, including ethanol that
Gold has purchased from Other Clients. Gold shall have the right and authority
to treat all ethanol that Gold has in

6



--------------------------------------------------------------------------------



 



storage, including Ethanol in storage pursuant to an Accepted Storage Purchase
Order and whether or not in commingled storage, as fungible, and to exchange or
otherwise allocate any such ethanol between or among Producer, Other Clients and
third parties as Gold determines to be necessary or appropriate to effectuate
sales of the ethanol, to meet any inventory residence time restrictions or
requirements, or otherwise.
          e. Payment of Allocated Storage Costs by Producer. On a monthly basis,
Gold shall either (i) invoice Producer for any or all of its Allocated Storage
Costs, in which event Producer shall pay such Allocated Storage Costs to Gold
within five days of Producer’s receipt of an invoice therefor from Gold; or
(ii) include such Allocated Storage Costs in the Set-Off Amount deductible from
future Delivery Payments, pursuant to the definition of “Delivery Payment,”
and/or set off against and withhold such Allocated Storage Costs from any Gold
True-Up Amounts payable hereunder.
          f. Delivery of Payment and Other Documents and Information.
     i. Producer shall provide Gold with a certificate of analysis in form and
content consistent with industry standards, legal requirements, the reasonable
requirements of Gold’s customers and otherwise reasonably acceptable to Gold for
each truck and rail car of Ethanol which is sold to Gold pursuant to this
Agreement. Producer shall also provide Gold each day, weekends and holidays
excluded, with meter certificates and bills of lading for the previous day’s
deliveries of Ethanol to Gold. The meter certificates and bills of lading with
respect to any deliveries that are made on a weekend or a holiday will be
provided to Gold on the next succeeding Business Day. All meter certificates and
bills of lading provided by Producer must meet and comply with industry
standards, the reasonable requirements of Gold’s customers and the requirements
of all applicable laws, rules and regulations. Producer shall provide Gold with
a Freight Cost Report for each shipment of Ethanol as soon as it is available,
but in all events prior to the Delivery Payment for the Ethanol in question.
     ii. Producer is responsible for complying with, and generating all reports,
documents and information required under, all federal, state or other laws,
rules or regulations in any way related to volume accounting or the tracking,
labeling or other identification of ethanol, including the renewable
identification number requirements of the U.S. Environmental Protection Agency.
     iii. Producer shall also provide Gold, within such time period as is
reasonably specified by Gold, with all such other documentation and information
as may from time to time become necessary or appropriate under industry
standards or applicable laws, rules or regulations.
          g. Producer Storage Space. Producer shall provide storage space at the
Plant for a minimum of 10 days of Ethanol production at the Plant (the “Maximum

7



--------------------------------------------------------------------------------



 



Storage”), with the number of gallons of storage of Ethanol available at the
Plant based on the current production capacity of the Plant being set forth
below Producer’s signature to this Agreement, and such storage space shall be
continuously available for Gold’s use for storage of Ethanol, without charge to
Gold.
          h. Loading.
     i. Subject to Section 6(b) and Section 6(c), Gold shall arrange for trucks
or railcars of the Carriers to be at the Plant for pick-up of Ethanol in
accordance with the Loading Schedules.
     ii. Producer shall timely provide and supply, without charge to Gold, all
facilities, equipment and labor necessary to load the Ethanol into a given
Carrier’s trucks or railcars at the Plant in accordance with the Loading
Schedules. Producer shall be liable and responsible for all demurrage and other
costs and expenses arising from Producer’s failure to timely satisfy and meet
Gold’s loading schedules. Producer agrees that all railcars shall be loaded to
full visible capacity at the Plant and shall be sealed prior to leaving the
Plant. Producer shall maintain all loading facilities and equipment at the Plant
in accordance with industry standards and in good and safe operating condition
and repair, subject to ordinary wear and tear and depreciation.
          i. Handling of Ethanol. Producer shall handle the Ethanol during the
loading process in a good and workmanlike manner and in accordance with industry
practices and Gold’s reasonable requirements, including with respect to
shrinkage in quantity. Producer shall visually inspect all trucks and railcars
for cleanliness in order to avoid contamination of the Ethanol and shall assure
that the trucks and railcars are not overfilled at the Plant.
          j. Title and Risk of Loss. The title to, and all risk of loss of, all
Ethanol which is purchased by Gold (including pursuant to an Accepted Terminal
Storage Purchase Order) shall automatically pass from Producer to Gold at the
time after both (i) the Ethanol has crossed the loading flange between the Plant
and the truck or railcar, as the case may be, of the Carrier and (ii) the
Payment Documents for the applicable shipment have been delivered to Gold.
     Section 7. Gold Consulting Regarding Trucks and Railcars.
          a. Gold shall consult with Producer regarding the number of trucks and
railcars that may be needed from time to time to ship the Ethanol. Gold shall
not have any liability or responsibility with respect to or for the lease or
other arrangements of Producer regarding any trucks or railcars or otherwise for
or with respect to the Carriers, including for any acts or omissions of the
Carriers.

8



--------------------------------------------------------------------------------



 



          b. Gold shall utilize commercially reasonable efforts to coordinate
the scheduling of Producer’s railcars for Producer in a cost effective manner,
but Producer acknowledges that the efficient use of Producer’s railcars depends
on various factors, many of which are outside of Gold’s control, including
general market conditions for ethanol, general railroad and freight conditions,
the frequency of Accepted Purchase Orders, the delivery times under Accepted
Purchase Orders and the locations and related transportation periods which apply
to Gold’s customers for Ethanol.
     Section 8. Quantity of Ethanol.
          a. The quantity of Ethanol delivered to Gold under this Agreement
shall be definitively established by outbound meter certificates obtained from
meters of Producer that are properly certified as of the time of loading in
accordance with any requirements imposed by any governmental or regulatory
authorities and that otherwise comply with all applicable laws, rules and
regulations. The quantity of Ethanol shall be determined and expressed in net
temperature-corrected gallons in accordance with customary industry weights,
measures and standards, which as of the date of this Agreement require Ethanol
to be delivered in gallons which have been temperature corrected to 60 degrees
Fahrenheit. Producer shall bear and be responsible for any errors created or
caused by Producer’s meters.
          b. The current monthly nameplate production capacity of Ethanol at the
Plant is set forth below Producer’s signature to this Agreement (the “Monthly
Production”). Producer may, however, expand the capacity of the Plant. If
Producer determines to expand the capacity of the Plant, Producer shall give
Gold reasonable notice of such increased capacity so that Gold can effectively
market any additional Ethanol produced. Such notice will include written notice
of: (i) such expansion at least six months before the estimated substantial
completion date of the construction activities related to such expansion, and
(ii) the new Monthly Production amount by no later than the substantial
completion date of the expansion. Notwithstanding anything in this Agreement to
the contrary, if Gold determines that it can not market the additional Ethanol
produced by such expanded capacity, Gold may provide written notice to Producer
at least 30 days before the estimated date of substantial completion that the
new Ethanol will not be covered by this Agreement, in which case Gold shall have
no obligation to market such additional production.
     Section 9. Quality of Ethanol.
          a. Producer acknowledges that Gold intends to sell the Ethanol as
motor fuel quality ethanol, and that the Ethanol is subject to industry
standards and governmental standards. Producer represents and warrants to Gold
that all Ethanol, in the form loaded onto the truck or railcar of the Carrier:
(i) shall meet or exceed the standards, specifications and other requirements
set forth in Exhibit A (attached hereto), as Exhibit A may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time by
Gold (as provided below); (ii) shall comply with all applicable governmental
laws, rules, regulations, standards and specifications, including with

9



--------------------------------------------------------------------------------



 



respect to quality, composition, naming and labeling; and (iii) may lawfully be
introduced into interstate commerce.
          b. Gold may amend, restate, supplement or otherwise modify Exhibit A
at any time and from time to time as Gold deems necessary or appropriate to
comply with any changes in industry standards or applicable federal or state
laws, rules or regulations, with each such amended, restated, supplemented or
otherwise modified Exhibit A to be effective with respect to all Accepted
Purchase Orders which become such after the date of Producer’s receipt of such
updated Exhibit A from Gold.
     Section 10. Rejection of Ethanol by Gold.
          a. Gold may reject, before or after delivery, any Ethanol that fails
to conform to Section 9 or is otherwise unsaleable because of a failure to meet
industry standards or the requirements of any applicable law, rule or
regulation; provided, however, that Producer must receive written notice of
rejection of a load of Ethanol on such basis from Gold within two days of the
delivery of such Ethanol to the end customer of Gold or such Ethanol shall be
deemed to be accepted by Gold, but such deemed acceptance shall not constitute a
waiver of or otherwise affect any other rights or remedies of Gold under this
Agreement, at law, in equity or otherwise.
          b. If any Ethanol is seized or condemned by any governmental authority
for any reason other than the failure of Gold to comply with any term of this
Agreement (any such seizure or condemnation, a “Governmental Seizure”), the
Governmental Seizure shall automatically constitute a rejection by Gold of the
Ethanol which is the subject of the Governmental Seizure, and Gold shall have no
obligation to offer any defense in connection with the Governmental Seizure.
Gold shall, however, notify Producer of the Governmental Seizure within two days
of Gold receiving notice of the Governmental Seizure. Gold shall also reasonably
cooperate with Producer, but at Producer’s cost and expense, in defending
against or otherwise contesting the Governmental Seizure.
          c. If any Ethanol is rejected by Gold (any such Ethanol, “Rejected
Ethanol”), Gold will, in the following order:
     i. Use reasonable efforts to assist Producer in identifying a use or market
for the Rejected Ethanol, which may include sale of the Rejected Ethanol in
industrial markets or reprocessing such rejected Ethanol; or
     ii. Offer Producer a reasonable opportunity, but in no event to exceed 24
hours following rejection, to examine and take possession of the Rejected
Ethanol, at Producer’s cost and expense, but only if Gold reasonably determines
that the condition of the Rejected Ethanol and the other circumstances permit
such examination and delivery prior to disposal of the Rejected Ethanol; or

10



--------------------------------------------------------------------------------



 



     iii. Dispose of the Rejected Ethanol in the manner as directed by Producer,
and at Producer’s cost and expense, but subject to the requirements of
applicable laws, rules and regulations and to any customer or other third party
rights; or
     iv. If Producer fails to direct Gold to dispose of the Rejected Ethanol or
directs Gold to dispose of the Rejected Ethanol in a manner inconsistent with
applicable laws, rules or regulations or with any customer or other third party
rights, then Gold may dispose of the Rejected Ethanol as determined by Gold or
return the Rejected Ethanol to Producer, in either event at Producer’s cost and
expense.
          d. Gold’s obligation with respect to any Rejected Ethanol shall be
fulfilled upon Producer taking possession of the Rejected Ethanol, the disposal
of the Rejected Ethanol or the return of the Rejected Ethanol to Producer, as
the case may be, in accordance with subsection 10(c)(i), (ii) or (iii) above.
          e. Producer shall reimburse Gold for all costs and expenses incurred
by Gold for storing, transporting, returning, disposing of, or otherwise
handling Rejected Ethanol, and Gold shall provide Producer with reasonable
substantiating documentation for all such costs and expenses. Producer shall
also refund any amounts paid by Gold to Producer for Rejected Ethanol within
5 days of the date of Producer’s receipt of Gold’s written notice of the
rejection. Gold has no obligation to pay Producer for Rejected Ethanol, and Gold
may deduct from payments otherwise due from Gold to Producer under this
Agreement the amount of any reimbursable costs or any required refund by
Producer as described above. Gold’s rights and remedies under this Section 10
are not exclusive, and Gold shall also have all other rights or remedies
available to Gold under this Agreement, at law, in equity or otherwise for
Producer’s failure to deliver Ethanol that complies with this Agreement and to
otherwise meet and fulfill the Accepted Purchase Order in question.
          f. If any Ethanol is rejected by Gold following the transfer of title
and risk of loss to Gold under Section 6(j), title and risk of loss shall
automatically and fully revert to Producer effective upon the rejection of the
Ethanol.
     Section 11. Testing and Samples.
          a. If Producer knows or has reason to believe that any Ethanol does
not comply with Section 9 or may be subject to rejection under Section 10,
Producer shall promptly notify Gold so that such Ethanol can be tested by Gold
or by an independent laboratory selected by Gold. If Gold knows or has reason to
believe that any Ethanol does not comply with Section 9 or may be subject to
rejection under Section 10, then Gold may test, or may obtain independent
laboratory tests of, such Ethanol. If the test was initiated by Gold pursuant to
the preceding sentence and if the Ethanol is tested and found to comply with
Section 9 and to not be subject to rejection under Section 10, then

11



--------------------------------------------------------------------------------



 



Gold shall be responsible for the costs of testing such Ethanol. Producer shall
be responsible for all testing costs in all other circumstances.
          b. Producer will take an origin sample of Ethanol from every truck and
railcar loaded with Ethanol at the Plant, using sampling methodology that is
consistent with then prevailing industry standards. Producer will label and
number the samples to indicate the date of loading and the truck or railcar
number, and will retain the samples for a period consistent with industry
standards and applicable laws, rules and regulations, but in no event for less
than six months. Producer shall make such samples available to Gold upon any
request by Gold. Gold has the right to witness the taking of such samples at any
time and from time to time.
     Section 12. Gold Marks.
          a. Gold may market and sell the Ethanol under such names, marks,
brands and logos as are determined by Gold from time to time, in its sole
discretion (collectively, the “Marks”). The Marks shall at all times be the sole
and exclusive property of Gold, and Gold reserves to itself all rights,
entitlements and benefits of ownership and property of every kind and nature
whatsoever in, to or in any way arising from or related to the Marks, including
all goodwill.
          b. Producer shall not utilize any of the Marks without the prior
written consent of Gold, which consent may be withheld in Gold’s sole
discretion. Any permitted use of any Mark by Producer shall not grant Producer
any rights in the Mark, other than as a nonexclusive licensee, and shall in each
event be (i) limited in scope, area, use and otherwise in accordance with the
express consent as granted by Gold; (ii) in strict accordance with Gold’s
policies and requirements as established by Gold from time to time, in its sole
discretion, regarding the use of the Marks; (iii) nonassignable and
nontransferable, whether voluntarily or involuntarily; and (iv) terminable at
any time upon the giving of written notice by Gold, with or without cause, and
in the absence of any such written notice, terminated automatically and
immediately upon the effective time of the termination of this Agreement.
     Section 13. Taxes, Fees and Expenses. Producer shall be responsible for all
taxes, fees and charges assessed or imposed on the Ethanol by any governmental
authority or industry organization with respect to the sale and delivery of the
Ethanol to Gold as contemplated by this Agreement, including for branding,
packaging, inspection, or otherwise. If any such taxes, fees or charges are paid
by Gold, Producer shall reimburse Gold for such taxes, fees and charges within 5
days of the date of Gold’s invoice therefor to Producer, which invoice shall be
accompanied by reasonable supporting documentation. Gold shall consult with
Producer regarding any taxes, fees or charges payable by Producer under this
Section 13 and the related governmental or industry requirements and standards.
     Section 14. Duties of Producer. In addition to Producer’s other duties and
obligations under this Agreement, Producer agrees as follows:

12



--------------------------------------------------------------------------------



 



          a. Exclusivity. Producer shall not sell or otherwise dispose of any
Ethanol to any person other than Gold during the term of this Agreement;
provided, however, that if Producer’s on-hand supply of Ethanol is reasonably
expected to exceed Producer’s Maximum Storage because no Purchase Orders have
been received from Gold to sell Ethanol or because all Purchase Orders have been
properly rejected by Producer and, but for this paragraph, Producer would have
to cease production of Ethanol (due to its inability to continue storing such
Ethanol), then to the extent no Accepted Purchase Orders remain outstanding and
no additional Purchase Orders are Accepted, Producer may sell Ethanol to third
parties as necessary in order to maintain an on-hand supply of Ethanol that is
equal to five days’ storage, and thereby facilitate the production of additional
Ethanol (each such sale a “Storage Limit Sale”); provided, further, that in
connection with each Storage Limit Sale, Producer shall pay to Gold, within
5 days of receipt by Purchaser of payment for such Storage Limit Sale, an amount
equal to the Marketing Fee that Gold would have received if such sale were made
pursuant to this Agreement.
          b. Producer shall cooperate with Gold in the performance of Gold’s
services under this Agreement, including by (i) providing Gold in a timely
manner with any records or information that Gold may reasonably request from
time to time as part of Gold’s marketing of the Ethanol; and (ii) furnishing any
representative of Gold who may be working at the Plant from time to time with
reasonable administrative support, office space and other facilities and
supplies.
          c. Producer shall maintain the Plant in good and safe operating repair
and condition, subject to ordinary wear and tear and depreciation.
          d. Producer shall at all times have designated to Gold one or more
employees of Producer who shall have authority to act for and on behalf of
Producer under this Agreement, including for purposes of accepting Purchase
Orders (each, a “Producer Representative”). Producer may change the identity of
any Producer Representative at any time, but no change shall be effective with
respect to Gold unless and until Gold has received written notice of such
change. Any action taken by a Producer Representative shall bind Producer and
may be relied and acted upon by Gold without inquiry to, or confirmation from,
Producer or any other Producer Representative. Producer’s initial Producer
Representative is identified below Producer’s signature to this Agreement.
          e. Producer shall provide Gold with not less than three months prior
written notice of any material change in any of the technology that is from time
to time utilized at the Plant.
          f. Producer shall utilize meters at the Plant that measure both gross
and net 60 degrees Fahrenheit temperature-corrected gallons of Ethanol.

13



--------------------------------------------------------------------------------



 



          g. Producer shall perform its duties and obligations under this
Agreement and operate the Plant in a commercially reasonable manner and in
compliance in all material respects with all governmental laws, rules and
regulations.
          h. Producer shall promptly, but in any event within 24 hours, advise
Gold of any material problems with respect to any Ethanol or the Plant,
including any unscheduled shutdowns or downtime at the Plant.
          i. Producer shall promptly, but in any event within 24 hours, advise
Gold of any matter regarding any Ethanol that raises an issue of the compliance
of the Ethanol with this Agreement or any governmental laws, rules or
regulations or industry standards.
          j. Producer shall obtain and continuously maintain in effect any and
all governmental or other consents, approvals, authorizations, registrations,
licenses or permits that are necessary or appropriate for Producer to fully and
timely perform all of its duties and obligations under this Agreement.
     Section 15. Duties of Gold. In addition to Gold’s other duties and
obligations under this Agreement, Gold agrees as follows:
          a. Gold shall use commercially reasonable efforts to (i) attempt to
achieve the highest per gallon customer sales price available for Ethanol under
the prevailing market conditions at the time of sale by Gold; and (ii) submit
Purchase Orders to Producer on such a periodic basis as in necessary to permit
Producer to produce Ethanol at the Plant in accordance with the expected rate of
production as reflected in Producer’s production schedules delivered to Gold.
          b. Gold shall perform its duties and obligations under this Agreement
in a commercially reasonable manner and in compliance in all material respects
with all governmental laws, rules and regulations.
          c. In relation to sales between Producer and the other producers for
which Gold markets ethanol for sale, including Affiliates of Gold (each such
other ethanol plant, an “Other Client” and, collectively, the “Other Clients”),
Gold shall submit purchase orders for ethanol in a commercially reasonable
manner taking into account appropriate commercial factors including (without
limitation) geographical considerations, a given producer’s risk management
preferences, shipping and storage costs, customer relationships and customer
requests, and pre-existing contractual obligations.
          d. Gold will deliver to Producer (i) a bi-weekly report (each, a
“Bi-Weekly Transparency Report”) within 5 days of the end of each two week
period showing all of Gold’s sales of, or trades in, ethanol during the prior
two week period and (ii) a monthly report (each, a “Monthly Summary Report”)
within 14 days of the end of each calendar month showing all of Gold’s sales of,
or trades in, Producer’s Ethanol

14



--------------------------------------------------------------------------------



 



during the calendar month, and all contractual commitments that Gold had in
place for Producer regarding any Ethanol as of the close of the calendar month.
          e. Gold shall be responsible and liable for Gold’s relationship and
dealings with all third party purchasers of Ethanol from Gold, including with
respect to and for billing, collections and account servicing and management,
and Gold shall bear all credit and collection risk with respect to Gold’s sales
of Ethanol to third parties.
          f. Gold shall promptly, but in any event within 24 hours, advise
Producer of any material problems or questions raised by any customer of Gold
with respect to any Ethanol.
          g. Gold shall promptly, but in any event within 24 hours, advise
Producer of any matter regarding any Ethanol which comes to the attention of
Gold which raises an issue of compliance of the Ethanol with this Agreement or
any governmental laws, rules or regulations or industry standards.
          h. Gold shall obtain and continuously maintain in effect any and all
governmental or other consents, approvals, authorizations, registrations,
licenses or permits which are necessary or appropriate for Gold to fully and
timely perform all of its duties and obligations under this Agreement.
          i. Gold shall reasonably consult with Producer regarding freight rates
and prices and trends in the ethanol markets.
     Section 16. Representations and Warranties of Gold. Gold represents and
warrants to Producer, both as of the date of this Agreement and again with each
Accepted Purchase Order, as follows:
          a. Gold is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
and shall maintain all requisite power and authority to own or otherwise hold
and use its property and carry on its business, except, in each case, where the
failure to be or do so could not reasonably be expected to have a material and
adverse effect upon the transactions contemplated by this Agreement.
          b. This Agreement has been duly authorized, executed and delivered by
Gold, and constitutes the legal, valid and binding obligation of Gold,
enforceable against Gold in accordance with its terms. Gold has and shall
maintain all requisite power and authority to enter into and perform this
Agreement, and all necessary actions and proceedings of Gold have been taken to
authorize the execution, delivery and performance of this Agreement.
          c. The execution and performance of this Agreement do not and will not
conflict with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Gold or of any material agreement,
document

15



--------------------------------------------------------------------------------



 



or instrument to which Gold is a party or by which Gold or any of its assets or
properties are bound.
          d. There is no civil, criminal or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Gold, threatened,
against Gold, which could reasonably be expected to have a material adverse
effect upon the transactions contemplated by this Agreement or Gold’s ability to
perform its duties and obligations under, or to otherwise comply with, this
Agreement.
     Section 17. Representations and Warranties of Producer. Producer represents
and warrants to Gold, as of the date of this Agreement and again with each
Accepted Purchase Order, as follows:
          a. Producer is duly organized, validly existing and in good standing
under the laws of the state under which Producer was organized, and has and
shall maintain all requisite power and authority to own or otherwise hold and
use its property and carry on its business except, in each case, where the
failure to be or do so could not reasonably be expected to have a material and
adverse effect upon the transactions contemplated by this Agreement.
          b. This Agreement has been duly authorized, executed and delivered by
Producer, and constitutes the legal, valid and binding obligation of Producer,
enforceable against Producer in accordance with its terms. Producer has and
shall maintain all requisite power and authority to enter into and perform this
Agreement, and all necessary actions and proceedings of Producer have been taken
to authorize the execution, delivery and performance of this Agreement.
          c. The execution and performance of this Agreement do not and will not
conflict with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Producer or of any material agreement,
document or instrument to which Producer is a party or by which Producer or any
of its assets or properties are bound.
          d. There is no civil, criminal or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Producer,
threatened, against Producer, which could reasonably be expected to have a
material adverse effect upon the transactions contemplated by this Agreement or
Producer’s ability to perform its duties and obligations under, or to otherwise
comply with, this Agreement.
          e. All Ethanol shall be delivered and sold to Gold by Producer free
and clear of all liens, restrictions on transferability, reservations, security
interests, financing statements, licenses, mortgages, tax liens, charges,
contracts of sale, mechanics’ and statutory liens and all other liens, claims,
demands, restrictions or encumbrances whatsoever.

16



--------------------------------------------------------------------------------



 



     Section 18. No Other Warranties. Except for the express warranties set
forth in Sections 9, 16 and 17, neither Gold nor Producer make any express
warranties whatsoever regarding any Ethanol or any other thing or matter
whatsoever, and Gold and Producer hereby exclude and disclaim in entirety all
implied warranties whatsoever, including the implied warranties of
merchantability, noninfringement and fitness for a particular purpose, with
respect to all Ethanol and all other things and matters whatsoever. For example,
Gold makes no representation or warranty that Gold will be able to sell any
Ethanol at profitable prices or at all.
     Section 19. No Indirect Damages; Statute of Limitations.
          a. Except as provided in the following paragraph, under no
circumstances or theories shall Gold or Producer be liable to the other for any
lost profits, business or goodwill, or for any exemplary, special, incidental,
consequential, punitive or indirect damages whatsoever, that in any way relate
to, are connected with or arise out of this Agreement (even if Gold or Producer,
as the case may be, knew or should have known of the possibility of any such
damages), including any such damages related to, connected with or arising out
of any (y) performance or nonperformance by Gold or Producer, or (z) use, sale
or liability regarding any Ethanol.
          b. Notwithstanding the foregoing or any other term of this Agreement
that may appear to be the contrary, Gold and Producer acknowledge and agree that
the preceding paragraph is not applicable to, and accordingly does not limit the
scope or extent of Producer’s liability under or with respect to Section 9 or
Gold’s or Producer’s liability under or with respect to (i) Sections 20 or 21;
or (ii) any act or omission of Gold or Producer, as the case may be, or of their
respective employees or agents, that is, in whole or in part, grossly negligent
or reckless or that constitutes willful or wanton misconduct, fraud or an
intentional tort.
          c. Any claim, suit, action or other proceeding for any breach or
nonfulfillment of, or default under, any term or condition of this Agreement
must be commenced within two years of the date on which the breach,
non-fulfillment or default occurred, or such claim, suit, action or proceeding
shall be lost and forever barred.
     Section 20. CONFIDENTIALITY.
          a. Gold and Producer acknowledge that they may have access to
Confidential Information of the other, and that it is necessary for the other to
prevent the unauthorized use or disclosure of the other’s Confidential
Information. Accordingly, and in further consideration for this Agreement, Gold
and Producer covenant and agree that they shall not, during the term of this
Agreement or at any time within two years following the effective date of the
termination of this Agreement (whether this Agreement is terminated by Gold, by
Producer or by mutual consent, and for whatever reason or for no reason),
directly or indirectly, engage in or take or refrain from taking any action or
inaction that may lead to the use or disclosure of any Confidential

17



--------------------------------------------------------------------------------



 



Information of the other by or to any person, or use or disclose any
Confidential Information of the other for their own benefit; provided, however,
that Gold and Producer may (i) make disclosures of and regarding this Agreement
to their respective legal counsel and accountants, and (ii) use and disclose the
other’s Confidential Information during the term of this Agreement as necessary
or reasonably appropriate to Gold’s or Producer’s, as the case may be,
performance of their duties and obligations under this Agreement, including,
with respect to Gold, its marketing and sale of the Ethanol to third parties.
Gold may also use and disclose Producer’s Confidential Information for purposes
of Gold’s compliance with any terms similar to Sections 15(a) or 15(c) that are
included in any agreements of Gold with Other Clients.
          b. In addition, and notwithstanding any of the foregoing, Gold and
Producer may disclose Confidential Information of the other as may be required
from time to time by any court order, governmental action, legal process or by
applicable law, rule or regulation; provided, however, that in such event they
shall, if permitted under the terms of such order, action, process, law, rule or
regulation, first give written notice to the other and shall reasonably
cooperate, but at the other’s sole cost and expense, in the other’s attempt to
obtain a protective order or other waiver or exclusion from the court or other
applicable governmental or other authority. Notwithstanding the preceding
sentence, however, Gold and Producer may, without the consent of the other, make
such disclosures and filings of this Agreement and the transactions contemplated
hereby as Gold or Producer, as the case may be, from time to time is advised by
counsel to be necessary or appropriate under, or as may be required in
connection with, (i) the federal and applicable state securities laws, rules or
regulations, including the Securities Exchange Act of 1934 and the various rules
and regulations promulgated pursuant thereto; provided, however, that Gold or
Producer, as the case may be, shall cooperate with the other in requesting
confidential treatment in all filings under the Securities Exchange Act of 1934
for all pricing and payment information and all such other information as may be
reasonably requested by the other; and (ii) any debt or equity financing or
insurance coverage as may from time to time be pursued or obtained by Gold or
Producer or any Affiliate of Gold or Producer, as the case may be, including to
any prospective or actual lenders or investors and to actual or potential
participants, assignees or transferees of any such lender or in connection with
a foreclosure, assignment in lieu of foreclosure or the exercise of any rights
or remedies by any such lender. Gold or Producer shall, where reasonably
practicable, give the other prior written notice of the fact that they intend to
make a disclosure pursuant to the preceding sentence.
          c. As provided above, Gold’s and Producer’s respective obligations
under this Section 20 shall in all events end and terminate on the date that is
two years following the effective date of the termination of this Agreement.
          d. Nothing in this Section 20 is intended or shall be construed as
requiring Gold or Producer to furnish any Confidential Information to the other,
except to the extent necessary or reasonably appropriate for the other to
perform and provide the services and duties required of such party under this
Agreement.

18



--------------------------------------------------------------------------------



 



     Section 21. Nonsolicitation Covenants.
          a. Gold and Producer shall not, respectively, during the term of this
Agreement or at any time within two years of the effective date of the
termination of this Agreement (whether this Agreement is terminated by Gold, by
Producer or by mutual consent, and for whatever reason or for no reason),
directly or indirectly, solicit or contact any employee of the other for
purposes of employing or otherwise retaining such employee without the express
prior written consent of the other, which consent may be withheld in Gold’s or
Producer’s, as the case may be, sole discretion. This Section 21 shall not,
however, prohibit general, nontargeted solicitation such as general
advertisements.
     Section 22. Reasonableness of Covenants.
          a. Gold and Producer acknowledge and agree that the covenants set
forth in Section 20 and Section 21 are reasonable and are necessary and
appropriate to protect the justifiable business interests of, respectively, Gold
and Producer, and are not to be limited or restricted in any way or found to be
or held by any court or other applicable authority to be unenforceable or
invalid because of the scope of the area, actions subject thereto or restricted
thereby, the time period over which the covenants are applicable, or otherwise.
Without limiting Section 34, and in addition thereto, in the event any of the
covenants set forth in Section 20 or Section 21 are deemed by a court or other
applicable authority, notwithstanding the foregoing, to be too broad in terms of
the scope of the area, actions subject thereto or restricted thereby, the time
period over which the covenants are applicable, or otherwise, Gold and Producer
expressly authorize and direct the court and/or such other applicable authority
to enforce each and all of the covenants contained in Section 20 and Section 21
to the full and maximum extent the court or such other applicable authority, as
the case may be, deems permissible.
          b. Gold and Producer also agree that a breach or imminent breach by
them of Section 20 or Section 21 shall constitute a material breach of this
Agreement for which the other will not have an adequate remedy at law, and that
the other’s remedies upon a breach or imminent breach by them of Section 20 or
Section 21 therefore include the right to preliminary, temporary and permanent
injunctive relief restraining them and their employees and agents from any
further violation of Section 20 or Section 21, as the case may be, and without
any requirement that the party pursuing such injunctive relief prove any
monetary loss or post any bond or other form of collateral or security in order
to be able to pursue, obtain or maintain any such injunctive relief.
     Section 23. Effective Date / Term. This Agreement shall be effective as of
the earlier of (a) the date that is six months after the date first set forth
above, and (b) such earlier date as Producer and Gold, through their mutual
exercise of commercially reasonable efforts, are able to implement the terms
hereof (the “Effective Date”). The initial term of this Agreement shall be for a
period of two years following the Effective Date (the “Initial Term”), unless
terminated earlier under Section 24. This Agreement shall automatically renew
for successive 18-month terms (each, a “Renewal Term”)

19



--------------------------------------------------------------------------------



 



following the expiration of the Initial Term or the Renewal Term then in effect,
as the case may be, unless Gold or Producer gives the other written notice of
their election not to renew, for whatever reason or for no reason, at least
180 days prior to the end of the Initial Term or the Renewal Term then in
effect, as the case may be, or this Agreement is terminated earlier under
Section 24.
     Section 24. Termination. Producer and Gold shall have the right to
terminate this Agreement as follows:
          a. Producer may terminate this Agreement at its option in any of the
following events: (i) the failure by Gold to make any payment to Producer when
due, if such nonpayment has not been fully cured within 8 days of Gold’s receipt
of written notice thereof from Producer; (ii) any breach or nonfulfillment of or
any default under any term or condition of this Agreement by Gold (other than a
payment obligation), if such breach, nonfulfillment or default is not fully
cured by Gold within 10 days of Gold’s receipt of written notice thereof from
Producer; (iii) upon the giving of written notice by Producer to Gold, without
any opportunity for cure by Gold, in the event of the dissolution or liquidation
of, appointment of a trustee or receiver of or for any part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding (whether voluntary or involuntary) under any bankruptcy, insolvency,
debtor/creditor, receivership or similar or related law by or against Gold.
          b. Gold may terminate this Agreement at its option in any of the
following events: (i) the failure by Producer to make any payment to Gold when
due, if such nonpayment has not been fully cured within 8 days of Producer’s
receipt of written notice thereof from Gold; (ii) any breach or nonfulfillment
of or any default under any term or condition of this Agreement by Producer
(other than a payment obligation), if such breach, nonfulfillment or default is
not fully cured by Producer within 10 days of Producer’s receipt of written
notice thereof from Gold; or (iii) upon the giving of written notice by Gold to
Producer, without any opportunity for cure by Producer, in the event of the
dissolution or liquidation of, appointment of a trustee or receiver of or for
any part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding (whether voluntary or involuntary) under any
bankruptcy, insolvency, debtor/creditor, receivership or similar or related law
by or against, Producer.
          c. This Agreement may be terminated by Producer or by Gold if such
termination is required by any governmental or regulatory authority, and any
such termination shall be effective on the earlier of: (i) the date required by
such governmental or regulatory authority, or (ii) the thirtieth day following
the giving of written notice of termination pursuant to this subparagraph (c) by
Producer or Gold, as the case may be, to the other.
          d. This Agreement may also be terminated (i) as provided in Section 27
or (ii) by mutual consent of both Gold and Producer.

20



--------------------------------------------------------------------------------



 



          e. Gold and Producer shall continue to comply with and otherwise
perform under this Agreement during any notice or cure periods provided for
above in this Section 24, including with respect to the acceptance or rejection
of Purchase Orders in accordance with Sections 1 and 2.
     Section 25. Effect of Termination.
          a. The termination of this Agreement, by Gold or Producer, and for
whatever reason or for no reason, shall not affect any liability or obligation
of Gold or Producer under this Agreement which shall have accrued prior to or as
a result of such termination, including any liability for loss or damage on
account of breach, nor shall the termination of this Agreement (by Gold or
Producer, and for whatever reason or for no reason) affect the terms or
provisions of this Agreement that contemplate performance or continuing
obligations beyond the termination of this Agreement, including the obligations
of, as applicable, Gold and/or Producer under Sections 12, 20, 21, 35 and 36.
          b. Upon the termination of this Agreement by Gold or Producer, and for
whatever reason or for no reason, Producer and Gold shall be and remain
responsible for selling and purchasing, in accordance with the terms and
conditions of this Agreement, all Ethanol that is the subject of Accepted
Purchase Orders (including Accepted Storage Purchase Orders) on the effective
date of the termination of this Agreement but that have not yet been performed
on the effective date of the termination of this Agreement (including with
respect to Accepted Terminal Storage Purchase Orders), and this Agreement
(including Sections 1 through 4) shall also continue for that limited purpose.
     Section 26. Audit Rights.
          a. Gold and Producer shall each maintain complete, accurate and
up-to-date records of their activities with respect to, as applicable, the
production, delivery, shipment and sale of Ethanol pursuant to this Agreement
(collectively, and in general, the “Records”). Gold and Producer shall maintain
each of their respective Records for a period of not less than two years from
the date of the creation of the particular Record in question.
          b. Gold and Producer shall each have the right, upon reasonable notice
to the other, to review or to have a mutually acceptable third party (the
“Reviewer”) review, the Records of the other during normal business hours for
the sole purpose of determining the accuracy of any payment, invoice, statement,
report or other document provided by the other under this Agreement; provided,
however, that (i) neither Gold nor Producer shall have the right to cause a
review of the Records of the other more than once during any calendar quarter;
and (ii) once the Records of Gold or Producer, as the case may be, for any given
period of time have been reviewed pursuant to this Section 26, such Records
shall not be subject to review again except with the consent of Gold or
Producer, as the case may be, which consent may be withheld in Gold’s or
Producer’s, as the case may be, sole discretion. If Gold requests a review of
Producer’s Records pursuant to this Section 26, Gold shall pay all of the fees,
costs and expenses of the Reviewer, and if

21



--------------------------------------------------------------------------------



 



Producer requests a review of Gold’s Records pursuant to this Section 26,
Producer shall pay all of the fees, costs and expenses of the Reviewer.
          c. Notwithstanding anything in this Agreement to the contrary, if
Gold’s or Producer’s review of the Records of the other reveals any shortages or
deficiencies in excess of $10,000 in the amount of any payments required to be
made by Gold to Producer, or by Producer to Gold, as the case may be, pursuant
to this Agreement, Gold or Producer, as the case may be, shall pay the amount
that exceeds $10,000 (the “Unpaid Amount”) to the other within 15 days of Gold’s
or Producer’s, as the case may be, written notice to the other of the Unpaid
Amount. The written notice of the Unpaid Amount must include the basis for the
calculation of the Unpaid Amount.
     Section 27. Force Majeure. If any term or condition of this Agreement to be
performed or observed by Gold or Producer is rendered impossible of performance
or observance due to any force majeure or any other material act, omission,
matter, circumstance, event or occurrence beyond the commercially reasonable
control of Gold or Producer, as the case may be (any such event, an
“Impossibility Event”), the affected party shall, for so long as such
Impossibility Event exists, be excused from such performance or observance,
provided the affected party (i) promptly notifies the other party of the
occurrence of the Impossibility Event; (ii) takes all such steps as are
reasonably necessary or appropriate to terminate, remedy or otherwise
discontinue the effects of the Impossibility Event; and (iii) recommences
performance after the termination or discontinuance of the Impossibility Event;
provided, however, that if after 30 days from the occurrence of the
Impossibility Event the affected party is still unable to perform its
obligations under this Agreement, the other party may, in such party’s sole
discretion, terminate this Agreement effective upon the giving of written notice
to the affected party. The term “Impossibility Event” includes an actual or
threatened act or acts of war or terrorism, fire, storm, flood, earthquake, acts
of God, civil disturbances or disorders, riots, sabotage, strikes, lockouts and
labor disputes. Nothing in this Section 27 is intended to or shall be
interpreted so as to require the resolution of labor disputes by acceding to the
demands of labor when such course is inadvisable in the discretion of the party
subject to such dispute. Notwithstanding anything in this Agreement to the
contrary, this Section 27 shall not apply to, and no term of this Agreement
shall be deemed to in any event excuse any performance or observance of, any
Accepted Purchase Order, Section 9, Section 20, Section 21, or any payment or
indemnification duty or obligation under this Agreement.
     Section 28. Arbitration.
          a. Except as provided below, all controversies, disputes or claims
between Gold and Producer in any way related to, arising out of or connected
with this Agreement shall be resolved solely and exclusively through binding
arbitration in accordance with the then current commercial arbitration rules of
the American Arbitration Association. The arbitration proceeding shall be
conducted in Des Moines, Iowa and shall be heard by one arbitrator mutually
agreed to by Gold and Producer; provided, however, that if Gold and Producer are
unable to agree on an arbitrator within

22



--------------------------------------------------------------------------------



 



15 days of the date of a written demand for arbitration given by either Gold or
Producer, then Gold and Producer shall each select one arbitrator, and those two
arbitrators shall in turn select a third arbitrator, and the arbitration
proceedings shall be heard and determined before those three arbitrators, with
the decision of a majority of the arbitrators to govern.
          b. The arbitrator or arbitrators shall have the right to award or
include in the award any relief deemed appropriate under the circumstances,
including money damages, specific performance, injunctive relief and attorneys’
fees and costs in accordance with this Agreement, but subject to Section 19.
          c. Gold and Producer agree that, in connection with any arbitration
proceeding, they shall file any compulsory counterclaim (as defined under the
Federal Rules of Civil Procedure) within 30 days after the date of the filing of
the claim to which it relates.
          d. The award and decision of the arbitrator or arbitrators shall be
conclusive and binding upon Gold and Producer and judgment upon the award may be
entered in any court of competent jurisdiction.
          e. Gold and Producer shall share the fees of the arbitrator or
arbitrators and the other costs of the arbitration equally, but shall pay their
own attorneys’ fees and other costs and expenses, except that the arbitrator or
arbitrators may award costs and fees to the prevailing party as the arbitrator
or arbitrators deem appropriate.
          f. Notwithstanding the foregoing, no controversy, dispute or claim in
any way related to, arising out of or connected with Sections 20 or 21 or any
action by Gold or Producer seeking specific performance or injunctive relief
shall be subject to arbitration under this Section 28 unless Gold and Producer,
in their respective sole discretion, consent in writing to the arbitration of
any such particular controversy, dispute or claim.
     Section 29. Insurance. Gold and Producer shall each maintain during the
term of this Agreement commercial general liability insurance with combined
single limits of not less than $2,000,000. The respective commercial general
liability insurance policies issued to Gold and to Producer must be reasonably
acceptable to the other, and must (i) name the other as an additional insured;
(ii) provide for a minimum of 30 days’ written notice to the other prior to any
cancellation, termination, nonrenewal, amendment or other change of such
insurance policy; and (iii) provide that in the event of payment of any loss or
damage the respective insurers will have no rights of recovery against the
other. Gold and Producer shall, respectively, provide reasonable proof of such
insurance to the other upon the reasonable request of the other from time to
time.
     Section 30. Assignment. This Agreement shall be assignable by Gold or
Producer, as the case may be, only with the prior written consent of the other,
which consent shall not be unreasonably delayed, conditioned or withheld;
provided,

23



--------------------------------------------------------------------------------



 



however, that Gold and Producer may, respectively, without the consent of the
other (i) assign this Agreement or any or all of its rights and obligations
under this Agreement to any Affiliate of Gold or Producer, as the case may be;
(ii) assign this Agreement or any or all of its rights and obligations under
this Agreement in connection with any sale of all or substantially all of the
assets of Gold or Producer, as the case may be; and (iii) assign this Agreement
as collateral, security or otherwise to any lender of Gold or Producer, as the
case may be, and any such lender may in turn assign this Agreement upon any
foreclosure or other exercise of any rights or remedies against Gold or
Producer, as the case may be. Gold or Producer, as the case may be, shall give
prompt written notice to the other of any assignment by them pursuant to any of
subclauses (i) through (iii) in the preceding sentence.
     Section 31. Governing Law. This Agreement is entered into and is
performable in material part in Iowa, and shall be governed by and construed in
accordance with the laws of the State of Iowa, but without regard to or
application of the choice of law or conflicts of law provisions thereof.
     Section 32. Notices.
          a. All notices and demands desired or required to be given under this
Agreement (“Notices”) shall be given in writing and shall be given by (i) hand
delivery to the address for Notices; (ii) delivery by overnight courier service
to the address for Notices; or (iii) sending the Notice by United States mail,
postage prepaid, certified mail, addressed to the address for Notices.
          b. All Notices shall be deemed given and effective upon the earliest
to occur of (i) the hand delivery of the Notice to the address for Notices;
(ii) delivery by overnight courier service to the address for Notices; or
(iii) three Business Days after the depositing of the Notice in the United
States mail as provided in the foregoing paragraph.
          c. All Notices shall be addressed to the addresses set forth below the
signatures to this Agreement or to such other person or at such other address as
Gold or Producer may from time to time by Notice designate to the other as a
place for service of Notice.
          d. Notwithstanding the foregoing, Purchase Orders, Accepted Purchase
Orders, Monthly Summary Reports, Freight Cost Reports, Bi-Weekly Transparency
Reports, production schedules, loading schedules, delivery reports, certificates
of analysis, bills of lading, meter certificates or tickets, rejection notices
and invoices to be provided under this Agreement may be given and delivered by
facsimile or email to the facsimile numbers or email addresses set forth below
the signatures to this Agreement or to such other facsimile number or email
address as Gold or Producer may from time to time by Notice designate to the
other, and shall be deemed given and effective upon receipt. In addition,
Purchase Orders may be submitted orally and shall be deemed received by Producer
at the time a given Purchase Order is orally transmitted by a representative of
Gold to a Producer Representative. Gold may, in its discretion (but

24



--------------------------------------------------------------------------------



 



shall have no duty to), record any or all telephone conversations between Gold
and any Producer Representative or employee of Producer, and Producer hereby
consents to all such recordings.
     Section 33. Binding Effect on Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of Gold and Producer and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to confer upon any person other than Gold and Producer
(and their respective successors and permitted assigns) any rights, remedies,
liabilities or obligations under or by reason of this Agreement, except that (i)
Producer acknowledges that Gold shall sell the Ethanol to third parties based
upon and in reliance on Producer’s representations and warranties set forth in
Section 9 and Section 17(e); and (ii) Gold’s and Producer’s respective
Affiliates, employees and agents shall have the rights provided in,
respectively, Sections 35 and 36.
     Section 34. Severability. In the event any provision of this Agreement is
held invalid, illegal or unenforceable, in whole or in part, the remaining
provisions of this Agreement shall not be affected thereby and shall continue to
be valid and enforceable. In the event any provision of this Agreement is held
to be invalid, illegal or unenforceable as written, but valid, legal and
enforceable if modified, then such provision shall be deemed to be amended to
such extent as shall be necessary for such provision to be valid, legal and
enforceable and it shall be enforced to that extent. Any finding of invalidity,
illegality or unenforceability in any jurisdiction shall not invalidate or
render illegal or unenforceable such provision in any other jurisdiction.
Without limiting the generality of the foregoing, each term of this Agreement
which provides for a limitation of remedies or liability, disclaimer or
exclusion of warranties, or exclusion or limitation of damages is subject to
this Section 34.
     Section 35. Indemnification by Producer; Interest. Subject to Section 19,
Producer shall indemnify, defend and hold Gold and Gold’s Affiliates, employees
and agents harmless from and against any and all suits, actions, proceedings,
claims, counterclaims, losses, damages, liabilities, costs and expenses
(including attorneys’ fees) in any way relating to, arising out of or in
connection with or resulting from this Agreement or Gold’s performance of the
terms of this Agreement (collectively, “Gold Indemnity Events”); provided,
however, that Producer shall have no obligation to indemnify Gold to the extent
such Gold Indemnity Events result from the gross negligence or willful
misconduct of Gold, its Affiliates, or the employees or agents of any such
entity. Any payment owed by Producer to Gold under this Agreement that is not
made within two days of the date on which the payment was due shall bear
interest until paid, such interest to accrue at the Prime Rate as published in
The Wall Street Journal from time to time, plus 4.00% per annum.
     Section 36. Indemnification by Gold; Interest. Subject to Section 19, Gold
shall indemnify, defend and hold Producer and Producer’s Affiliates, employees
and agents harmless from and against any and all suits, actions, proceedings,
claims, counterclaims, losses, damages, liabilities, costs and expenses
(including attorneys’ fees)

25



--------------------------------------------------------------------------------



 



in any way arising in connection with or resulting from (i) any breach or
nonfulfillment of or default under any term or condition of this Agreement by
Gold; or (ii) any act or omission of Gold that is, in whole or in part, grossly
negligent or reckless or that constitutes willful or wanton misconduct, fraud or
an intentional tort. Any payment owed by Gold to Producer under this Agreement
that is not made within two days of the date on which the payment was due shall
bear interest until paid, such interest to accrue at the Prime Rate as published
in The Wall Street Journal from time to time, plus 4.00% per annum.
     Section 37. Right of Offset. Gold has and hereby reserves the right to set
off against and withhold from any amounts due or owing to Producer by Gold under
this Agreement any and all amounts of whatever kind or nature (including
interest as provided in Section 35) as may from time to time be due or owing to
Gold from Producer and that are past due or that arise out of or under
Section 35. Producer has and hereby reserves the right to set off against and
withhold from any amounts due or owing to Gold by Producer under this Agreement
any and all amounts of whatever kind or nature (including interest as provided
in Section 36) as may from time to time be due or owing to Producer from Gold
and that are past due or that arise out of or under Section 36.
     Section 38. No Waiver; Modifications in Writing. No failure or delay on the
part of Gold or Producer in exercising any right, power or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Except as
provided in Section 19, the remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies that may be available to Gold
or Producer at law, in equity or otherwise. No amendment, modification,
supplement, termination or waiver of or to any provision of this Agreement, or
consent to any departure therefrom, shall be effective unless the same shall be
in writing and signed by Gold and Producer, except that Gold may unilaterally
amend, restate, amend and restate, supplement or otherwise modify the Surcharge
Percentage and Exhibit A at any time and from time to time as provided in,
respectively, Section 3 and Section 9. Producer and Gold may amend this
Agreement pursuant to an Accepted Purchase Order which is signed by both
Producer and Gold and which provides that specified terms of such Accepted
Purchase Order constitute an amendment of specified terms of this Agreement
(each such amendment, a “PO Amendment”). A PO Amendment and any other amendment,
modification or supplement of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure from the
terms of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given. A PO
Amendment shall also be effective only with respect to the particular Accepted
Purchase Order in question.
     Section 39. Counterparts; Delivery by Facsimile or Email Transmission. This
Agreement and Accepted Purchase Orders may be executed in counterparts
(including by facsimile or email), each of which shall be deemed an original and
all of

26



--------------------------------------------------------------------------------



 



which together shall constitute one and the same Agreement or Accepted Purchase
Order, as the case may be.
     Section 40. Entire Agreement. This Agreement, any exhibits and schedules to
this Agreement and each Accepted Purchase Order constitute the entire agreement
between Gold and Producer relating to the subject matters of this Agreement, and
supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of Gold and Producer in
connection with the subject matters of this Agreement. No course of dealing or
usage of trade shall be relevant or admissible to supplement, explain, or vary
any of the terms of this Agreement, except only where this Agreement expressly
refers to industry standards or industry practices, in which event industry
standards or industry practices shall only be considered or applied with respect
to the particular action, item, matter or issue in question, but the terms of
this Agreement shall govern and control in the event of any conflict or
inconsistency with any such industry standard or industry practice. Any
reference to industry standards or industry practices in this Agreement is to
the then current generally recognized industry standards or industry practices
for the ethanol industry in the United States.
     Section 41. Construction; Certain Definitions; Gender and Number.
          a. This Agreement shall not be construed more strongly against Gold or
Producer, regardless of who is more responsible for its preparation.
          b. The use of the words “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” in this Agreement mean and refer to this
entire Agreement, and not to any particular section, paragraph or provision. The
words “include,” “includes” and “including” are used in this Agreement in a
nonexclusive manner and fashion, that is so as to include, but without
limitation, the facts, items or matters in question. Any references in this
Agreement to a “Section,” “Exhibit” or “Schedule” shall, unless otherwise
expressly indicated, be a reference to the section in this Agreement or to such
exhibit or schedule to this Agreement. Words and phrases in this Agreement shall
be construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The titles or captions of sections and
paragraphs in this Agreement are provided for convenience of reference only, and
shall not be considered a part of this Agreement for purposes of interpreting or
applying this Agreement and such titles or captions do not define, limit,
extend, explain or describe the scope or extent of this Agreement or any of its
terms or conditions. The word “person” as used in this Agreement includes
natural persons and all forms and types of entities.
     Section 42. Nature of Relationship.
          a. No Partnership, Association or Joint Venture. Nothing contained in
this Agreement and no action taken or omitted to be taken by Gold or Producer
pursuant to this Agreement shall be deemed to constitute a partnership, an
association, a joint venture or other entity whatsoever. Gold shall at all times
be acting as an independent contractor under this Agreement. Neither Gold nor
Producer has the authority to enter

27



--------------------------------------------------------------------------------



 



into any contract or agreement on behalf of the other, except that Gold may bind
and obligate Producer for and with respect to Freight Costs, Storage Costs and
the Carriers for the loading, shipment and transportation of Ethanol.
          b. Conduct of Gold. Gold may purchase and otherwise deal in ethanol,
ethanol by-products or co-products and other products for Gold’s own use or
account, and Gold may also market and sell ethanol, ethanol by-products or
co-products and other products of other persons (including Affiliates or related
parties of Gold), and provide services to other persons, all on such terms and
conditions as are determined by Gold from time to time, in Gold’s sole
discretion, subject only to Gold’s compliance with Section 15(c).
     Section 43. Time Is of the Essence. Gold and Producer each acknowledge and
agree that time is of the essence in the performance by them of their respective
duties and obligations under this Agreement.
     Section 44. Waiver of Jury Trial; Jurisdiction. Without limiting
Section 28, Producer and Gold waive any right to a jury trial in and with
respect to any suit, action, proceeding, claim, counterclaim, demand or other
matter whatsoever arising out of this Agreement. Producer and Gold submit to the
nonexclusive jurisdiction of any United States or Iowa court sitting in Des
Moines, Iowa in any action or proceeding arising out of or relating to this
Agreement which is not subject to Section 28 and with respect to the enforcement
of any arbitration award under Section 28.
     Section 45. Definitions.
     For the purposes of this Agreement, the following terms have the meanings
set forth therefor in this Section 45.
     “Acceleration Surcharge Amount” has the meaning given to such term in
Section 4(b).
     “Acceptance Period” has the meaning given to such term in Section 2.
     “Accepted” means, with respect to any Purchase Order, that such Purchase
Order was accepted by Producer in accordance with Section 2 of this Agreement.
     “Affiliate” means, with respect to either Gold or Producer, any person
controlling, controlled by or under common control with Gold or Producer, as
applicable.
     “Agreement” has the meaning given to such term in the preamble.
     “Allocated Storage Costs” means an amount equal to 99% of the Producer
Storage Amount.
     “Bi-Weekly Transparency Report” has the meaning given to such term in
Section 15(d).

28



--------------------------------------------------------------------------------



 



     “Business Day” means any day of the year on which national banking
institutions in Ames, Iowa are open to the public for conducting business and
are not required or authorized to close.
     “Carriers” has the meaning given to such term in Section 6(b).
     “Confidential Information” means all information in any form (whether
written, oral, or otherwise) that is proprietary or confidential to,
respectively, Gold or Producer, as the case may be, whether regarding their
services, products, business or otherwise, and whether or not designated as such
when received, obtained, compiled or observed by Gold or Producer, as the case
may be, including the following information or types of information: (i) the
terms of this Agreement; (ii) financial and accounting information and
projections; (iii) marketing information, including price and discount lists,
payment terms, prospects or market research data, and sales plans, strategies or
methods; (iv) customers, suppliers and vendors and related information; and
(v) any and all notes, reports, memoranda, analyses, studies or other documents
making any use of any Confidential Information. Notwithstanding the foregoing,
the term “Confidential Information” shall in no event include any information
that: (i) is already lawfully known to, or in the possession of, Gold or
Producer, as the case may be, at the time of disclosure by the other; (ii) is or
subsequently becomes publicly available or publicly known through no wrongful
act of Gold or Producer, as the case may be; (iii) is disclosed or provided to
Gold or Producer, as the case may be, by a person having the right to make an
unrestricted disclosure of the information; or (iv) is developed independently
by Gold or Producer, as the case may be, without the use of the other’s
Confidential Information.
     “Customer Price” means the final purchase price and other amounts, if any,
set forth in a given Gold customer invoice for a given Ethanol sale to such
customer, less all Reimbursement Amounts.
     “Delivery Payment” means a payment for Ethanol due on and in accordance
with the terms specified in a given Accepted Purchase Order, less any portion of
the current Set-Off Amount that Gold, in its sole discretion, chooses to set off
against such Delivery Payment, as specified at the time of such Delivery
Payment.
     “Direct Fixed Price Purchase Order” has the meaning given to such term in
Section 1(b)(i).
     “Direct Index Price Purchase Order” has the meaning given to such term in
Section 1(b)(ii).
     “Direct Shipment” means a shipment of Ethanol pursuant to an Accepted
Direct Fixed Price Purchase Order or an Accepted Direct Index Price Purchase
Order.
     “Ethanol” has the meaning given to such term in the recitals.

29



--------------------------------------------------------------------------------



 



     “Final Purchase Price” means a price per gallon of ethanol based on the
final purchase price formula mutually agreed by Gold and an end customer, as
specified in a given Direct Index Price Purchase Order, which final purchase
price may be based on a monthly average from a specified day of trading of a
specified reputable ethanol index (which indices include, but are not limited
to, OPIS or Platt’s New York Harbor), and/or such other factors and Gold and
such end customer may choose to include in the final purchase price formula.
     “Freight Costs” has the meaning given to such term in Section 6(c).
     “Freight Cost Report” has the meaning given to such term in Section 6(c).
     “Gold” has the meaning given to such term in the preamble.
     “Gold Freight Costs” has the meaning given to such term in Section 6(c).
     “Gold Indemnity Events” has the meaning given to such term in Section 35.
     “Gold True-Up Amount” has the meaning given to such term in
Section 1(b)(ii).
     “Governmental Seizure” has the meaning given to such term in Section 10(b).
     “Impossibility Event” has the meaning given to such term in Section 27.
     “Loading Schedule” has the meaning given to such term in Section 5(b).
     “Marketing Fee” means a fee payable to Gold by Producer in an amount equal
to one percent of the Net Purchase Price of a given shipment of Ethanol, which
fee shall become due and payable to Gold on the date that is the later of
(i) the date on which the corresponding Delivery Payment for such Ethanol is
made and (ii) the date on which the Customer Price and Freight Costs for such
Ethanol have been determined by Gold.
     “Marks” has the meaning given to such term in Section 12(a).
     “Maximum Storage” has the meaning given to such term in Section 6(g).
     “Monthly Production” has the meaning given to such term in Section 8(b).
     “Monthly Summary Report” has the meaning given to such term in
Section 15(d).
     “Net Purchase Price” means the amount derived by subtracting the Freight
Costs for the Ethanol in question from the Customer Price for such Ethanol.
     “Notices” has the meaning given to such term in Section 32(a).
     “Other Clients” has the meaning given to such term in Section 15(c)

30



--------------------------------------------------------------------------------



 



     “Payment Acceleration Notice” has the meaning given to such term in
Section 4.
     “Payment Acceleration Date” has the meaning given to such term in
Section 4(a).
     “Payment Documents” has the meaning given to such term in Section 3.
     “Plant” has the meaning given to such term in the recitals.
     “PO Amendment” has the meaning given to such term in Section 38.
     “Producer” has the meaning given to such term in the preamble.
     “Producer Percentage” means the amount determined by dividing the
then-current Monthly Production by the aggregate estimated monthly production of
ethanol for all plants for which Gold markets ethanol.
     “Producer Representative” has the meaning given to such term in
Section14(d).
     “Producer Storage Amount” means the amount determined by multiplying the
Producer Percentage for a given calendar month by the Storage Costs for such
calendar month.
     “Producer True-Up Amount” has the meaning given to such term in
Section 1(b)(ii).
     “Pro Forma Price” has the meaning given to such term in Section 1(b)(ii).
     “Purchase Order” has the meaning given to such term in Section 1(a).
     “Rail Contracts” has the meaning given to such term in Section 6(b).
     “Records” has the meaning given to such term in Section 26(a).
     “Reimbursement Amounts” means the sum of all amounts billed to a given Gold
customer for terminal costs, excise taxes, transportation costs or other similar
charges that are for reimbursement of out-of-pocket costs and expenses of Gold.
     “Rejected Ethanol” has the meaning given to such term in Section 10(c).
     “Replacement Costs” has the meaning given to such term in Section 2.
     “Reviewer” has the meaning given to such term in Section 26(b).
     “Set-Off Amount” means the sum, without duplication, of all outstanding and
unpaid Marketing Fees, Acceleration Surcharge Amounts, Producer True-Up Amounts,

31



--------------------------------------------------------------------------------



 



Gold Freight Costs, Allocated Storage Costs, Replacement Costs and amounts owed
pursuant to Sections 10(e), 13, or 37 arising under this Agreement from time to
time.
     “Storage Costs” means, with respect to a given calendar month, the sum of
all fees, costs, expenses and other amounts paid or incurred by Gold that in any
way arise from or are related to or connected with Gold’s storage of ethanol and
the pick-up, shipment, delivery or other transportation of ethanol from any
storage facility or terminal to Gold’s customers, including rental, transfer
fees and other charges or amounts payable to the lessor or owner of the storage
facility or terminal, freight, express bills, terminal fees, insurance, taxes
and all other related or similar costs, expenses, charges, fees and other
amounts.
     “Storage Limit Sale” has the meaning given to such term in Section 14(a).
     “Supplemental Purchase Order” has the meaning given to such term in
Section 1(b)(iii).
     “Surcharge Percentage” has the meaning given to such term in Section 4(b).
     “Terminal Storage Ethanol” has the meaning given to such term in
Section 1(b)(iii).
     “Terminal Storage Purchase Order” has the meaning given to such term in
Section 1(b)(iii).
     “Terminal Storage Shipment” means a shipment of Ethanol pursuant to an
Accepted Supplemental Purchase Order or any sale of Terminal Storage Ethanol as
though such sale were an Accepted Supplemental Purchase Order.
     “Unpaid Amount” has the meaning given to such term in Section 26(c).
[Remainder of Page Intentionally Left Blank — Signature Page Follows]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Gold and Producer have executed and entered into this
Agreement as of the date first above written.

                     
 
                    PRODUCER:     GOLD:  
 
                    ABE FAIRMONT, LLC   HAWKEYE GOLD, LLC
 
                   
By:
          By:            
 
     
 
 
  Name:           Name:    
 
     
 
         
 
 
  Title:           Title:    
 
     
 
         
 
 
                    Address:   Address:   ABE Fairmont, LLC   Hawkeye Gold, LLC
 
 
  224 S. Bell Ave.  
 
  Ames, IA 50010 Attn:
 
(“Producer Representative”)   Attn:

 
 
                    Facsimile: 

 
  Facsimile:

 
 
                    Email:

 
  Email:

 
 
                    Maximum Storage:

 
           
 
                    Monthly Production:

 
           

[Signature Page to Hawkeye Gold Exclusive Ethanol Marketing Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
ETHANOL SPECIFICATIONS*
Hawkeye Gold Fuel Ethanol product quality will meet the most recent version of
ASTM D 4806:
ASTM D 4806 - 07
Standard Specification for Denatured Fuel Ethanol for
Blending with Gasoline’s for use as Automotive Spark-Ignition Engine Fuel

              Quality Parameter   Limits   ASTM Test Methods
 
           
Ethanol, vol.%, min
    92.1     D 5501
 
           
Methanol, vol.%, max
    0.5     D 5501
 
           
Solvent washed gum, mg/100mL, max
    5.0     D 381
 
           
Water content, vol.%, max
    1.0     E 1064, E 203
 
           
Denaturant content, vol.%, min - vol.% max
    1.96 - 5.0     Estimated calculation
 
           
Inorganic Chloride, mass ppm (mg/L), max
    40. (32)   D 7319, D7328
 
           
Copper, mg/kg, max
    0.1     D 1688
 
           
Acidity, as acetic acid, mass% (mg/L), max
    0.007 (56)   D 1613
 
           
pHe
    6.5 - 9.0     D 6423
 
           
Sulfur, mass ppm, max
    10.     D 5453
 
           
Sulfate, mass ppm, max
    4     D 7318, D 7319, D 7328
 
           
Appearance
  Clear and Bright Free of suspended or precipitated contaminants     Visual at
room temperature
 
           
Benzene, vol.%, max
    0.06     D 5580
 
           
Aromatics, vol.%, max
    1.7     D 5580
 
           
Olefins, vol.%, max
    0.5     D 6550

Workmanship: The specification defines only a basic purity of the product. The
product shall be free of any adulterant or contaminant that may render the
material unacceptable for its application.
Denaturant: Natural Gasoline, Unleaded Gasoline, Straight Run Gasoline or
Raffinate.
Corrosion Protection: Hawkeye Gold Denatured Fuel Ethanol will contain a
corrosion inhibitor designed for use in ethanol fuels.
Filtration: The final Denatured Fuel Ethanol product will be filtered using 10
micron nominal filters to control any suspended particles or precipitants while
being transferred out of the storage tanks and being loaded on to railcars or
trucks.
 

*   Gold may amend, restate, amend and restate, supplement or otherwise modify
the attached Exhibit A at any time and from time to time as provided in
Section 9 of the Exclusive Ethanol Marketing Agreement to which this Exhibit A
is attached.

 